

Exhibit 10.1








LOAN AND SECURITY AGREEMENT






dated June 29, 2015






by and between






FIRST COMMUNITY FINANCIAL PARTNERS, INC., an Illinois corporation, as Borrower,




and






MB FINANCIAL BANK, N.A., as Bank





    

--------------------------------------------------------------------------------



TABLE OF CONTENTS




 


SECTION 1.
DEFINITIONS………………………………………………………………….    4

1.1.
Defined Terms……………………………………………………………...    4

1.2.
Accounting Terms…………………………………………………………..    13

1.3.
Other Terms Defined in UCC………………………………………………    13

1.4.
Other Definitional Provisions; Construction……………………………….    13

SECTION 2.
REVOLVING LOAN…………………………………………………………..    14

2.1.
Revolving Credit Commitment………………………………………….….    14

2.2.
Borrowing Procedures for the Revolving Loan…………………………….    14

2.2.1.
Notice……………………………………………………………………….    14

2.2.2.
Bank Obligations with regard to Revolving Loan………………………….    14

2.3.
Revolving Loan…………………………………………………………….    15

2.4.
Unused Line Fees…………………………………………………………..    15

2.5.
Auto Debit…………………………………………………………….........    16

SECTION 3.
TERM LOAN………………………………………………………………….    16

3.1.
Term Loan.…………………………………………………………………    16

SECTION 4.
[Reserved]……………………………………………………………………….    16

SECTION 5.
CAPITAL ADEQUACY CHARGE…………………………………………..    16

SECTION 6.
CONDITIONS PRECEDENT TO INITIAL LOAN DISBURSEMENT ….    16

6.1.    Conditions to Closing, Related Delivery Obligations….…………………..    16
6.2.    Additional Conditions Precedent……..……………………………………    18
SECTION 7.
SECURITY INTEREST AND LIEN……………………………………..…...    18

7.1.
Grant of Security Interest to Secure Obligations…………………………..    19

7.2.
Collateral; Loans and other Obligations Cross-Defaulted and
Cross-Collateralized………………………………………………………….........    20

7.3.
Authorization………………………………………………………….........    20

7.4.
Attachment and Continuity of Security Interest and Lien…………….........    20

SECTION 7A. VOTING RIGHTS, DIVIDENDS AND DISTRIBUTIONS ...…………….    20
SECTION 8.
FINANCIAL REPORTING AND AUDITS….…………………………….....    21

SECTION 9.
INSURANCE………………..………………………………………………….    22


2



--------------------------------------------------------------------------------



SECTION 10.[Reserved]………………………………..………...………………………….    22
SECTION 11.REPRESENTATIONS AND WARRANTIES...……………………………    22
11.1.    General Representations and Warranties….……………..………………..    23
11.2.
Representations and Warranties Generally………………………………...    29

11.3.
Representations and Warranties Regarding Collateral…………………...    29

11.4.    Automatic Representation and Warranty and Reaffirmation of
Representations and Warranties…………………………………………….    30
11.5.
Survival of Representations and Warranties….…………………………….    31

SECTION 12.
COVENANTS AND CONTINUING AGREEMENTS…….………………    31

12.1.
Financial Covenants……………………….……..………..………………..    31

12.2.
Affirmative Covenants……………………………………………………..    33

12.3.
Negative Covenants………………………………………………………..    36

SECTION 13.
EVENTS OF DEFAULT.…………………………………………….……....    38

SECTION 14.
REMEDIES………………………………………..………………………….    41

SECTION 15.
EXERCISE OF REMEDIES; STANDARDS FOR EXERCISING
REMEDIES……………………………………………………………..……….....…    45

SECTION 16.SURETYSHIP WAIVERS BY BORROWER; MARSHALLING………..    46
SECTION 17.[Reserved]………………………………………………………………….….    46
SECTION 18.INJUNCTIVE RELIEF…....…………………………………………………    46
SECTION 19.[Reserved]………………..…………………………………………….…..….    47
SECTION 20.EXPENSES………………………………………………………………..…..    47
SECTION 21.NOTICES…………………………………………………………………..….    47
SECTION 22.CONTINUING SECURITY INTEREST AND LIEN………………..…….    48
SECTION 23.NON-WAIVER……………………………………………………………..…    49
SECTION 24.PERFORMANCE OF BORROWER’S DUTIES…………………………..    49
SECTION 25.SEVERABILITY…………………………………………………………...…    49
SECTION 26.CAPTIONS……………………………………………………………...…….    49

3



--------------------------------------------------------------------------------



SECTION 27.REINSTATEMENT OF OBLIGATIONS…………………………………..49    
SECTION 28.INDEMNITY…………………………………………………………...……..    50
SECTION 29.BROKERAGE FEES……………………………………………..………….    50
SECTION 30.LAWFUL INTEREST………………………………………………….…….    50
SECTION 31.SURVIVAL……………………………………………………………………    50
SECTION 32.ASSIGNABILITY………………………………………………………...…..    50
SECTION 33.CONFIDENTIALITY…………………………………………...……………    51
SECTION 34.TIME OF ESSENCE………………………………………………..……….    51
SECTION 35.COUNTERPARTS……………………………………………………..…….    51
SECTION 36.FACSIMILE SIGNATURES……………………………………..………….    51
SECTION 37.ENTIRE AGREEMENT…………………………………………..…………    52
SECTION 38.CHOICE OF LAW………………………………………………………..….    52
SECTION 39.PERSONAL JURISDICTION………………………………………..……...    52
SECTION 40.WAIVER OF JURY TRIAL…………………………………………..……..    52
SECTION 41.WAIVER OF BOND……………………………………………………...…..    53




EXHIBIT A – Certain Factual Disclosures
EXHIBIT B – Consent of Issuer and Borrower
EXHIBIT C – Opinion of Counsel
EXHIBIT D – Form of Notice of Borrowing


Schedule 11.1(f)    Information Regarding Bank Subsidiary Stock
Schedule 11.1(n)    Liens
Schedule 11.1(q)    Litigation and Contingent Liabilities
Schedule 11.1(r)    Regulatory Restrictions
Schedule 12.3(c)    Indebtedness

4



--------------------------------------------------------------------------------



    
LOAN AND SECURITY AGREEMENT




THIS LOAN AND SECURITY AGREEMENT (as amended, restated modified or supplemented
from time to time, this "Agreement") is dated as of June 29, 2015 between FIRST
COMMUNITY FINANCIAL PARTNERS, INC., an Illinois corporation (the "Borrower"),
with its main office at 2801 Black Road, Joliet, Illinois 60435, and MB
FINANCIAL BANK, N.A., a national banking association (the "Bank"), with a
principal office at 6111 N. River Road, Rosemont, Illinois 60018.


WHEREAS, the Borrower has asked the Bank to extend to the Borrower (i) a
$4,000,000.00 revolving line of credit loan for general corporate purposes,
including retirement of certain subordinated debt, and (ii) a $10,060,000.00
term loan for retirement of certain subordinated debt; and


WHEREAS, the Bank is willing to make such loans to the Borrower upon the terms
and conditions set forth herein.


NOW THEREFORE, in consideration of the foregoing premises, the terms and
conditions contained herein, and of any loans or extension of credit or
financial accommodations now or hereafter made to or for the benefit of Borrower
by Bank, the Borrower and the Bank hereby agree as follows:


SECTION 1.    DEFINITIONS.


1.1 Defined Terms. As used in this Agreement, the following terms have the
following respective meanings:


"Affiliate" of any Person means (a) any Person which, directly or indirectly, is
in control of, is controlled by, or is under common control with such Person, or
(b) any Person who is a director, managing member, general partner or officer
(i) of such Person, (ii) of any Subsidiary of such Person or (iii) of any Person
described in clause (a) above.  For purposes of this definition, control of a
Person means the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person.


"Agreement" has the meaning set forth in the first paragraph above.


“Anti-Terrorism Laws” means any Applicable Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Assets Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).



5



--------------------------------------------------------------------------------



“Applicable Law” means all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant, Loan Document or contract in question, including
all applicable common law and equitable principles; all provisions of all
applicable state, federal and foreign constitutions, statutes, rules,
regulations and orders of any Governmental Body, and all orders, judgments and
decrees of all courts and arbitrators.


“Average Assets” means, with respect to the Bank Subsidiary, the quarterly
average for the Bank Subsidiary’s total assets, except that this quarterly
average should reflect all debt securities (not held for trading) at amortized
cost, available-for-sale equity securities with readily determinable fair values
at the lower of cost or fair value, and equity securities without readily
determinable fair values at historical cost.


"Bank" is defined in the introductory paragraph hereof.


“Bank Subsidiary” means First Community Financial Bank, an Illinois state
chartered bank.


"Banking Day" means a day, other than a Saturday, Sunday or a legal holiday on
which national banks are authorized or required to be closed for the conduct of
commercial banking business in Chicago, Illinois.


"Bankruptcy Code" means the United States Bankruptcy Code, 11 U.S.C. Section 101
et. seq., as in effect from time to time, and any successor statute.


“Blocked Person” has the meaning set forth in Subsection 11.1(hh).


"Borrower" is defined in the introductory paragraph hereof.


“Borrower Financial Statements” has the meaning set forth in Section 11.1(h).


“Call Reports and Filings” has the meaning set forth in Section 11.1(h).


"Capital Expenditures" means, with respect to Borrower, all expenditures
(including Capital Lease Obligations) which, in accordance with GAAP, would be
required to be capitalized and shown on the balance sheet of Borrower, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (ii) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.


"Capital Lease" means, with respect to Borrower, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by Borrower as lessee, that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such statement is not then in effect, such statement of GAAP

6



--------------------------------------------------------------------------------



as may be applicable, recorded as a “capital lease” on the financial statements
of Borrower prepared in accordance with GAAP.


"Capital Lease Obligations" means, with respect to Borrower, all rental
obligations of Borrower as lessee under a Capital Lease which are or will be
required to be capitalized on the books of Borrower.


"Charges" means all national, federal, state, county, city, municipal, and/or
other governmental (including, without limitation, the Pension Benefit Guaranty
Corporation) taxes, levies, assessments, charges, Liens, claims or encumbrances
upon and/or relating to (i) the Collateral or any portion thereof, (ii) the
Obligations or any portion thereof, (iii) Borrower's or any Subsidiary's
employees, payroll, income and/or gross receipts, (iv) Borrower's or any
Subsidiary's ownership and/or use of any of its assets, or (v) any other aspect
of Borrower's or any Subsidiary's business.


"Closing Date" means the date on which all of the conditions precedent in
Section 6 are met to the Bank's satisfaction or waived by the Bank in writing
and the initial advance under any Loan is made hereunder.


“Code” means the Internal Revenue Code of 1986 as amended from time to time.
"Collateral" has the meaning set forth in Section 7.1 hereof.


"Collateral Documents" means this Agreement, and any other agreement,
instrument, or document pursuant to which a security interest or Lien is granted
by the Borrower or any other obligor or grantor, to secure the payment and
performance of the Obligations, each as amended, restated or supplemented from
time to time.


“Consent of Issuer and Borrower” means the Consent of Issuer and Borrower, in
the form of Exhibit B, executed by the Issuer and Borrower in favor of the Bank.


“Credit Extension” means the making of any advance under any Loan.


"Debt" means, with respect to any Person, (a) obligations created, issued or
incurred by such Person in respect of deposits taken or for borrowed money
(whether by loan or by the issuance and sale of certificates of deposit or debt
securities or the sale of property to another Person subject to an
understanding, contingent or otherwise, to repurchase such property from such
Person); (b) obligations of such Person to pay the deferred purchase price or
acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising in the ordinary course of business so
long as such trade accounts payable are not past due; (c) obligations of others
secured by a Lien on the property of such Person, whether or not the respective
obligations so secured have been assumed by such Person; (d) obligations of such
Person in respect of letters of credit or similar instruments issued or accepted
by banks and other financial institutions for the account of such Person; (e)
Capital Lease Obligations of such Person; (f) all present and future Hedging
Obligations of Borrower; and (g) indebtedness of others guaranteed by such
Person.



7



--------------------------------------------------------------------------------



“Debt Service Coverage Ratio” means a ratio defined as (a) total cash dividends
received by the Borrower from the Bank Subsidiary less operating expenses and
shareholder distributions, to (b) Borrower’s required debt service including
cash interest expense, scheduled term loan principal payments and total
subordinated debt payments.


"Default" means a condition or event which, with the giving of notice or the
passage of time, or both, would become an Event of Default.


"Environmental Laws" means all federal, state and local environmental laws,
statutes, ordinances and codes relating to the protection of the environment
and/or governing the use, storage, treatment, generation, transportation,
processing, handling, production or disposal of Hazardous Materials and the
rules, regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.
 
“Equity” means, with respect to Borrower, par value, paid-in capital, retained
earnings and any other adjustments to equity.


“Equity Interests” means, with respect to a Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the date of this Agreement, including common shares, preferred
shares, membership interests, partnership interests or any other equivalent of
such ownership interest.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.


“ERISA Affiliate” means any corporation or trade or business that is a member of
the same controlled group of corporations (within the meaning of Section 414(b)
of the Code) as the Borrower or is under common control (within the meaning of
Section 414(c) of the Code) with the Borrower.


"Event of Default" means any of those conditions or events listed in Section 13
of this Agreement.


“Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.


“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.


“FDIC” means the Federal Deposit Insurance Corporation and any successor
thereof.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Financial Assets” has the meaning set forth in the UCC.



8



--------------------------------------------------------------------------------



"Financing Statements" means UCC financing statements describing the Bank as
secured party and Borrower as debtor covering the Collateral and otherwise in
such form, for filing in such jurisdictions and with such filing offices, as the
Bank shall deem necessary or advisable.


"GAAP" means, generally accepted accounting principles in the United States as
in effect from time to time, applied by the Borrower on a basis consistent with
the Borrower's most recent financial statements furnished to the Bank pursuant
to Section 8 hereof.


“Governmental Body” means any nation or government, any federal, state, local or
other political subdivision thereof and any entity, authority, agency, division
or department exercising the executive, legislative, judicial, regulatory or
administrative functions of or pertaining to a government.


"Hazardous Materials" includes, without limitation, any flammable explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances or related materials defined in the Comprehensive Environmental
Response, Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including but not limited to Subtitle I relating
to underground storage tanks); the Solid Waste Disposal Act; the Clean Water
Act; the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking
Water Act; the Occupational Safety and Health Act; the Federal Water Pollution
Control Act; the Federal Insecticide, Fungicide and Rodenticide Act; the
Endangered Species Act; the National Environmental Policy Act; and the River and
Harbors Appropriation Act, and in the regulations adopted and publications
promulgated pursuant thereto, or any other federal, state (including, without
limitation, all state superlien or cleanup statutes) or local governmental law,
ordinance, rule, or regulation.


“Hedging Agreement” as used herein shall singularly mean any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into by Borrower with the Bank or an affiliate or designee of the Bank, which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any similar transaction
(including any option with respect to any of these transactions) or any
combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures, and any
other agreement or arrangement designed to protect Borrower against fluctuations
in interest rates, currency exchange rates or commodity prices.


“Hedging Obligations” means any obligation or liability of Borrower to the Bank
or an affiliate or designee of the Bank, whether absolute or contingent and
howsoever and whenever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor),
under (i) any Hedging Agreement, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Hedging Agreement.
    

9



--------------------------------------------------------------------------------



“Investment Property” has the meaning set forth in the UCC.


“Issuer” has the meaning set forth in Section 7.1.


“knowledge” means, with respect to the Borrower, the actual knowledge of Roy C.
Thygesen, Chief Executive Officer of the Borrower, Patrick J. Roe, President and
Chief Operating Officer of the Borrower, or Glen L. Stiteley, Executive Vice
President and Chief Financial Officer of the Borrower.


“Lien” means, with respect to any property of any Person, any mortgage, lien,
pledge, charge, security interest, or encumbrance of any kind in respect
thereof, including the interest of a vendor or lessor under any conditional
sale, security lease, or other title retention agreement with respect to any
property purchased, leased, or otherwise held by such Person.
"Loan Documents" means this Agreement, the Notes, the Consent of Issuer and
Borrower, and all other agreements, instruments and documents, including,
without limitation, the Collateral Documents, all present and future Hedging
Agreements, and any other security agreements, notes, guaranties, mortgages,
assignments, financing statements, letter of credit applications, reimbursement
agreements, authorization certificates, notices of borrowing, stock powers, and
all other writings heretofore, now, or hereafter executed by the Borrower or any
other obligor or grantor, and delivered to Bank in connection with or relating
to this Agreement, or securing the Loans or any of the other Obligations,
together with all agreements, instruments and documents referred to therein or
contemplated thereby, each as amended, restated or supplemented from time to
time.


“Loans” means collectively, the Revolving Loan and the Term Loan, together with
all extensions, renewals, amendments, refinancings, modifications,
consolidations and conversions thereof or thereto.


"Material Adverse Change" means a material adverse change, (a) in the business,
operations, financial condition, assets, liabilities or properties of (i)
Borrower and its Subsidiaries taken as a whole, or (ii) the Bank Subsidiary, or
(b) in the validity or enforceability of this Agreement or any other Loan
Document, or (c) in Borrower’s ability to pay or perform its obligations
hereunder or under the other Loan Documents, including repayment of any
Obligations, or (d) in the Bank's security interest or Lien in the Collateral
(or any other collateral securing the Obligations) or the priority of the Bank’s
security interest or Lien therein, or the collectibility of any material portion
of the Collateral (or any other collateral securing the Obligations) or the
ability of the Bank to realize upon any Collateral or enforce its rights or
remedies under the Loan Documents.


“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.
“Non-Performing Assets” means, with respect to the Bank Subsidiary, the
aggregate amount of all non-accrual loans, loans 90 days or more past due, all
other real estate owned (OREO), and loans modified due to a deterioration in the
financial position of the borrower.

10



--------------------------------------------------------------------------------





“Non-Performing Loans” means, with respect to the Bank Subsidiary, the sum of
all non-accrual loans, loans on which any payment is more than 90 days past due
but which continue to accrue interest, and restructured loans of the Bank
Subsidiary.


“Notes” means collectively, the Revolving Note and the Term Note, together with
all extensions, renewals, amendments, refinancings, modifications,
consolidations and conversions thereof or thereto.


"Obligations" collectively means and includes all loans, advances, debts,
liabilities, obligations, covenants and duties owing to the Bank by the
Borrower, whether now existing, or hereafter created or arising, including,
without limitation: (1) the Revolving Loan, together with all loans, advances
and overadvances now or hereafter made thereunder, and all extensions, renewals,
amendments, refinancings, modifications, consolidations and conversions thereof
or thereto; and (2) the Term Loan and all extensions, renewals, amendments,
refinancings, modifications, consolidations and conversions thereof or thereto;
and (3) all principal, interest (including any interest or other amounts
accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to Borrower, whether or not a claim for post-filing or
post-petition interest or other amounts is allowed in such proceeding), fees,
charges, expenses, reasonable attorneys' fees and other costs and sums now or
hereafter payable by the Borrower under the terms of this Agreement, the Notes
and/or any of the other Loan Documents; and (4) all obligations, contingent or
otherwise, of Borrower under or related to each letter of credit now or
hereafter issued by Bank for the account of Borrower; and (5) all present and
future Hedging Obligations of every kind and nature whether now or hereafter
owed by Borrower; and (6) all advances made by Bank to protect the Collateral
(or any other collateral securing any of the Obligations), and/or Bank's
security interest or Lien and rights therein or to pay or discharge any other
Lien upon the Collateral (or any other collateral securing any of the
Obligations); and (7) all costs, expenses and fees (including reasonable
attorneys' fees) incurred by Bank pursuant to the terms of this Agreement or any
of the other Loan Documents, or in connection with (i) the drafting and
preparation of this Agreement and the other Loan Documents, (ii) the
administration, enforcement and defense of this Agreement and any other Loan
Documents, or the relationships and security interests or Liens created
hereunder or thereunder, (iii) the collection of the Obligations and any other
obligation or indebtedness secured hereby, and (iv) the sale or other
disposition of the Collateral (or any other collateral securing any of the
Obligations), or any portion thereof.


“Ordinary Course of Business” means the ordinary course of Borrower’s business
as conducted on the Closing Date.


“Parent” means any Person now or at any time or times hereafter owning or
controlling (alone or with any other Person) at least a majority of the issued
and outstanding Equity Interests of Borrower.


"PBGC" means the Pension Benefit Guaranty Corporation and any Person succeeding
to the functions thereof.

11



--------------------------------------------------------------------------------





“Pension Plan” means any Plan which is a “defined benefit plan” within the
meaning of Section 3(35) of ERISA.
"Permitted Liens" means: (a) Liens and encumbrances in favor of the Bank; and
(b) Liens for taxes, assessments or other governmental charges incurred in the
Ordinary Course of Business and for which no interest, late charge or penalty is
attaching or which are being contested in good faith provided that (i) no such
Lien shall prime (or be on parity with) the Bank's security interest or Lien in
any of the Collateral or any other collateral securing the Obligations, (ii) no
such Lien shall have any effect on the value of the assets covered by such Lien,
and (iii) a stay of enforcement of any such Lien shall be in effect, and
provided further that if requested by the Bank, such Liens shall be (i) bonded
in an amount and manner satisfactory to the Bank, or (ii) as to which adequate
reserves have been established by the Borrower satisfactory to the Bank.


"Person" means and includes any individual, corporation, partnership, joint
venture, limited liability company, limited liability partnership, sole
proprietorship, association, trust, unincorporated association, joint stock
company, government, institution, municipality, political subdivision or agency,
or other entity of whatever nature.
    
“Plan” means an “employee pension benefit plan” within the meaning of Section
3(2) of ERISA other than a Multiemployer Plan.
“Pledged Shares” has the meaning set forth in Subsection 7.1.


“Primary Capital” means, with respect to the Bank Subsidiary, the aggregate
amount of Tier 1 Capital and the allowance for loans and lease losses.
    
“Reserves To NPL” means, with respect to the Bank Subsidiary, the aggregate
allowance for loan and lease losses divided by Non-Performing Loans.


“Return On Average Assets” means, with respect to the Bank Subsidiary, the ratio
of (a) the consolidated net income (or loss), excluding any gains from asset
dispositions, any extraordinary gains and any gains from discontinued
operations, to (b) Average Assets.


“Risk-Based Capital Ratio” means, with respect to the Bank Subsidiary, the ratio
of (a) the sum of Tier 1 Capital and Tier 2 Capital Assets to (b) Risk-Weighted
Assets.


"Real Property" collectively means all commercial real property now or hereafter
owned, occupied or operated by the Borrower.


"Revolving Loan" has the meaning set forth in Section 2.1 hereof.


"Revolving Loan Commitment Amount" means, as of any applicable date of
determination, Four Million and 00/100 Dollars ($4,000,000.00).



12



--------------------------------------------------------------------------------



"Revolving Loan Disbursement Date" means each date upon which the Bank makes an
advance under the Revolving Loan to the Borrower under Section 2 of this
Agreement.


"Revolving Loan Termination Date" means the earliest date upon which the
Revolving Note becomes due and payable (whether at the stated maturity set forth
in the Revolving Note, by acceleration, or otherwise).


"Revolving Note" has the meaning set forth in Section 2.3 hereof.


“Risk-Weighted Assets” means, with respect to the Bank Subsidiary, as defined
per U.S. Basel III (B3) regulatory capital rules.


“SEC” means the Securities and Exchange Commission or any successor thereto.
 
“Securities Act” means the Securities Act of 1933, as amended.


"Subordinated Debt" means indebtedness of the Borrower to a third party which
has been subordinated to the Term Loan and the Revolving Loan.


“Subsidiary” means any corporation or limited liability company of which more
than fifty percent (50%) of the outstanding Equity Interests is at the time,
directly or indirectly, owned by Borrower, or any partnership, joint venture or
limited liability company of which more than fifty percent (50%) of the
outstanding Equity Interests are at the time, directly or indirectly, owned by
Borrower or any partnership of which Borrower is a general partner. The term
“Subsidiary” includes, without limit, the “Bank Subsidiary”, but excludes any
corporation or limited liability company formed for the exclusive purpose of
other real estate owned (“OREO”). A list of all the Subsidiaries is set forth on
Exhibit A.


"Term Loan" has the meaning set forth in Section 3.1 hereof.


"Term Note" has the meaning set forth in Section 3.1 hereof.


“Texas Ratio” means, with respect to the Bank Subsidiary, (a) Non-Performing
Assets including loans on which any payment is more than 90-day past due,
divided by (b) Primary Capital.


“Tier 1 Capital” means, at any time, with respect to the Bank Subsidiary, Tier 1
Capital as defined from time to time by the FRB or other applicable Governmental
Body.


“Tier 1 Leverage Ratio” means, with respect to the Bank Subsidiary, the ratio of
(a) Tier 1 Capital, to (b) Average Assets.


“Tier 1 Risk-Based Capital Ratio” means, with respect to the Bank Subsidiary,
the ratio of (a) Tier 1 Capital to (b) Risk-Weighted Assets.



13



--------------------------------------------------------------------------------



“Tier 2 Capital” means, at any time, with respect to the Bank Subsidiary, Tier 2
Capital as defined from time to time by the FRB or other applicable Governmental
Body.


“Trading with the Enemy Act” means the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any enabling legislation or executive order relating thereto.


"UCC" means the Uniform Commercial Code in effect in Illinois from time to time.


“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.


1.2    Accounting Terms. Any accounting terms used in this Agreement which are
not specifically defined herein shall have the meanings customarily given them
in accordance with GAAP. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to the Bank pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with GAAP. If any changes in accounting principles or practices
from those used in the preparation of the financial statements are hereafter
occasioned by the promulgation of rules, regulations, pronouncements and
opinions by or required by the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successor thereto or
agencies with similar functions), which results in a material change in the
method of accounting in the financial statements required to be furnished to the
Bank hereunder or in the calculation of financial covenants, standards or terms
contained in this Agreement, the parties hereto agree to enter into good faith
negotiations to amend such provisions so as equitably to reflect such changes to
the end that the criteria for evaluating the financial condition and performance
of the Borrower will be the same after such changes as they were before such
changes; and if the parties fail to agree on the amendment of such provisions,
the Borrower will furnish financial statements in accordance with such changes
but shall provide calculations for all financial covenants, perform all
financial covenants and otherwise observe all financial standards and terms in
accordance with applicable accounting principles and practices in effect
immediately prior to such changes. Calculations with respect to financial
covenants required to be stated in accordance with applicable accounting
principles and practices in effect immediately prior to such changes shall be
reviewed and certified by the Borrower's accountants.


1.3    Other Terms Defined in UCC. All other capitalized words and phrases used
herein and not otherwise specifically defined shall have the respective meanings
assigned to such terms in the UCC, as amended from time to time, to the extent
the same are used or defined therein. To the extent the definition of any
category or type of collateral is expanded by any amendment, modification or
revision to the UCC, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.


1.4    Other Definitional Provisions; Construction. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice

14



--------------------------------------------------------------------------------



versa, and in particular the word "Borrower" shall be so construed. The words
"hereof", "herein" and "hereunder" and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and references to Article, Section, Subsection,
Annex, Schedule, Exhibit and like references are references to this Agreement
unless otherwise specified. An Event of Default shall "continue" or be
"continuing" until such Event of Default has been waived or cured (as
applicable) in accordance with Section 23 hereof. References in this Agreement
to any party shall include such party's successors and permitted assigns.
References to any "Section" shall be a reference to such Section of this
Agreement unless otherwise stated. To the extent any of the provisions of the
other Loan Documents are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall govern.


SECTION 2.    REVOLVING LOAN.


2.1    Revolving Credit Commitment. Subject to and upon the terms and conditions
of this Agreement, the Bank agrees to extend to Borrower a Four Million and
00/100 Dollar ($4,000,000.00) revolving line of credit loan (such loan, and any
and all extensions, renewals, amendments, refinancings, modifications,
conversions or consolidations thereof or thereto, the "Revolving Loan"), and the
Bank further agrees to make loans to Borrower on a revolving basis under the
Revolving Loan in such amount as the Borrower shall request pursuant to Section
2.2 of this Agreement at any time from the date of this Agreement until the
Revolving Loan Termination Date, up to an aggregate principal amount outstanding
at any time not to exceed the Revolving Loan Commitment Amount, provided that
each Revolving Loan Disbursement Date under this Agreement must be a Banking
Day.


Borrower covenants to the Bank that Borrower shall use the proceeds of the
Revolving Loan solely for the purpose of (i) initially retiring certain existing
subordinated debt of Borrower, (ii) financing bank acquisitions selected by
Borrower and (iii) for other general corporate purposes of Borrower.


2.2    Borrowing Procedures for the Revolving Loan.


2.2.1 Notice. The Borrower shall give written notice to the Bank not later than
2:00 p.m. on or before the Banking Day on which the Borrower requests the Bank
to make an advance under the Revolving Loan.


2.2.2 Bank Obligations with regard to Revolving Loan. The Bank, upon its
determination that the conditions set forth in this Agreement have been duly
satisfied, will make the amount set forth in the Borrower's notice of borrowing
available to or upon the order of the Borrower in immediately available funds at
the Bank's principal office, on the date of the proposed borrowing (which shall
be a Banking Day), provided, however, that the Bank shall not be obligated if:


(a)
With respect to the initial disbursement under the Revolving Loan, any of the
conditions precedent set forth in Section 6 hereof or in subsection (b) below
shall not have been satisfied, or




15



--------------------------------------------------------------------------------



(b)
With respect to all other advances under the Revolving Loan:



(i)
Any Default or Event of Default has occurred and is continuing, or



(ii)
Any of the warranties or representations set forth in this Agreement shall not
be true or correct on and as of such Revolving Loan Disbursement Date, or



(iii)
Such proposed advance under the Revolving Loan would cause the aggregate unpaid
principal amount of the Revolving Loan outstanding under this Agreement to
exceed the Revolving Loan Commitment Amount on the Revolving Loan Disbursement
Date, or



(iv)
The requested disbursement date is not a Banking Day or is on or after the
Revolving Loan Termination Date.



Each notice of borrowing given by the Borrower hereunder shall be in the form of
Exhibit D attached hereto, and shall constitute a certification by the Borrower
to the Bank that (a) no Default or Event of Default shall have occurred and be
continuing; and (b) the representations and warranties made by the Borrower in
this Agreement shall be true and correct on and as of the date of such Credit
Extension or continuation with the same force and effect as if made on and as of
such date.
2.3    Revolving Loan. The Revolving Loan shall be evidenced by a Revolving Note
dated the date of this Agreement in the principal sum of Four Million and 00/100
Dollars ($4,000,000.00) executed by the Borrower and payable to the order of the
Bank on June 15, 2020 (such note and any and all extensions, renewals,
amendments, refinancings, modifications, conversions or consolidations thereof
or thereto, the "Revolving Note"). The date and amount of each advance under the
Revolving Loan made by the Bank and of each repayment of principal or interest
thereon received by the Bank shall be recorded by the Bank in its records. The
aggregate unpaid principal amount and interest so recorded by the Bank shall be
rebuttable presumptive evidence as to the principal amount and interest
outstanding thereunder, provided, however, that the failure by the Bank so to
record any such amount or any error in so recording any such amount shall not
limit or otherwise affect the obligations of the Borrower under this Agreement
or the Revolving Note to repay the principal amount of the entire Revolving Loan
together with all interest accrued or accruing thereon.


Interest on the Revolving Note shall be payable quarterly in arrears, and shall
be payable on the respective dates set forth in the Revolving Note (the terms of
which are incorporated herein by reference). Interest shall accrue on the unpaid
principal balances of the Revolving Note calculated at the applicable rate set
forth in the Revolving Note. Borrower shall pay principal, interest, and all
other amounts payable under the Revolving Note, this Agreement and any other
Loan Document without any deduction whatsoever, including, but not limited to,
any deduction for any setoff or counterclaim.
 
2.4    Unused Line Fee. If the average daily principal balance of the Revolving
Loan shall be less than $2,000,000.00 in any fiscal quarter, Borrower shall pay
to Bank an unused line fee of

16



--------------------------------------------------------------------------------



one-quarter percent (0.25%) per quarter of the difference between the Revolving
Loan Commitment Amount and the average daily balance of the Revolving Loan for
each such fiscal quarter, which fee shall be fully earned by the Bank and
payable quarterly in arrears on the first Banking Day of the following such
fiscal quarter. Said fee shall be calculated on the basis of a 360‑day year.


2.5    Auto Debit. Borrower authorizes the Bank to debit Borrower's accounts
with the Bank for all payments due under the Notes and this Agreement. Said
authorization shall be irrevocable so long as any Note or any other Obligations
remain outstanding.


SECTION 3.    TERM LOAN.


3.1    Term Loan. Subject to the satisfaction of the conditions set forth in
this Agreement, the Bank will make the Borrower a term loan in the principal
amount of Ten Million Sixty Thousand and 00/100 Dollars ($10,060,000.00) (such
loan, and any and all extensions, renewals, amendments, refinancings,
modifications, conversions or consolidations thereof or thereto, the "Term
Loan"). The Term Loan shall be evidenced by a Term Note of even date herewith,
executed by Borrower, in the principal sum of Ten Million Sixty Thousand and
00/100 Dollars ($10,060,000.00) (such note, and any and all extensions,
renewals, amendments, refinancings, modifications, conversions or consolidations
thereof or thereto, the "Term Note"), payable to the order of the Bank in
successive quarterly installments of principal plus interest as set forth in the
Term Note, the terms of which are incorporated herein by reference.


SECTION 4.    [Reserved]


SECTION 5. CAPITAL ADEQUACY CHARGE. If Bank shall have determined that the
adoption of any law, rule or regulation regarding capital adequacy, or any
change therein or in the interpretation or application thereof, or compliance by
Bank with any request or directive regarding capital adequacy (whether or not
having the force of law) from any central bank or governmental authority enacted
after the date hereof, does or shall have the effect of reducing the rate of
return on such party’s capital as a consequence of its obligations hereunder to
a level below that which Bank could have achieved but for such adoption, change
or compliance (taking into consideration Bank’s policies with respect to capital
adequacy) by a material amount, then from time to time, after submission by Bank
to Borrower of a written demand therefor (“Capital Adequacy Demand”) together
with the certificate described below, Borrower shall pay to Bank such additional
amount or amounts (“Capital Adequacy Charge”) as will compensate Bank for such
reduction, such Capital Adequacy Demand to be made with reasonable promptness
following such determination. A certificate of Bank claiming entitlement to
payment as set forth above shall be conclusive in the absence of manifest error.
Such certificate shall set forth the nature of the occurrence giving rise to
such reduction, the amount of the Capital Adequacy Charge to be paid to Bank,
and the method by which such amount was determined. In determining such amount,
Bank may use any reasonable averaging and attribution method, applied on a
non-discriminatory basis. Bank shall not make a Capital Adequacy Demand unless
it is making a similar demand from its other borrowers that are similarly
situated to Borrower under substantially similar provisions of the loan
documents governing its relationship with such other borrowers.



17



--------------------------------------------------------------------------------



SECTION 6.    CONDITIONS PRECEDENT TO INITIAL LOAN DISBURSEMENT.


6.1    Conditions to Closing, Related Delivery Obligations. In conjunction with
and as additional (but independent) supporting evidence for certain of the
covenants, representations and warranties made by the Borrower herein, prior to
and as a condition to the Bank’s making of the initial advance under the Loans
under this Agreement, the Borrower shall deliver or cause to be delivered to the
Bank each of the following documents and payments, each of which documents shall
be satisfactory to the Bank in form and substance:
(a)    Notes. The Notes, duly completed and executed.
(b)    Borrower Corporate Action. The articles of incorporation (certified by
the Secretary of State of Illinois dated no earlier than forty-five (45) days
prior to this Agreement) and by-laws of the Borrower and all corporate action
taken by the Borrower authorizing this Agreement, the Notes and the other Loan
Documents and the borrowing by the Borrower hereunder (including the resolutions
of the Board of Directors of the Borrower (i) authorizing the transactions
contemplated hereby), in each case, certified by the secretary or assistant
secretary of the Borrower, and (ii) naming and setting forth the specimen
signature of each of the officers of the Borrower (i) who is authorized to sign
on its behalf this Agreement, the Notes and the other Loan Documents.
(c)    Opinion of Counsel of Borrower. An opinion of counsel of the Borrower,
substantially in the form of Exhibit C hereto.
(d)    Approvals. Certified copies of any filings, authorizations, approvals,
licenses, consents or registrations necessary in order for the Borrower to
execute, deliver and perform this Agreement or the Notes.
(e)     Fees and Costs. Payment of any fees which are then due and payable
pursuant to this Agreement and costs and expenses payable pursuant to this
Agreement, including the costs and expenses payable under Section 20.
(f)    Borrower Good Standing Certificates. A good standing certificate from (i)
the the Secretary of State of the Borrower’s state of incorporation, and (ii)
each state in which the Borrower is required to be qualified to transact
business as a foreign corporation (in each of the foregoing cases, dated no
earlier than forty-five (45) days prior to this Agreement).
(g)    Bank Subsidiary Certificates, Charters and Documents. For the Bank
Subsidiary, (i) a good standing certificate from the Illinois Department of
Financial and Professional Regulation's Division of Banking; (ii) a charter
certified by the Illinois Department of Financial and Professional Regulation's
Division of Banking; (iii) a certificate of deposit insurance issued by the
FDIC; and (iv) the by-laws currently in effect (in each of the foregoing cases,
dated no earlier than forty-five (45) days prior to this Agreement).
(h)    Collateral Documents. Collateral Documents, duly completed and executed.

18



--------------------------------------------------------------------------------



(i)    Certificates for Pledged Shares. The actual certificates representing all
of the securities constituting the Pledged Shares together with irrevocable
stock powers for each such certificate endorsed by the Borrower in blank (with
Medallion Guarantees affixed or annexed).
(j)    Lien Searches. Certified copies of (i) Uniform Commercial Code lien
search reports certified by a party acceptable to the Bank, dated a date
reasonably near to the date of this Agreement, listing all effective financing
statements which name the Borrower and the Bank Subsidiary (under their present
names and any previous names and under the names of any predecessor by merger,
consolidation or otherwise) as debtor and which are filed in the applicable
jurisdiction of organization and where any assets have been maintained within
the last five years, together with copies of such financing statements and (ii)
federal and state tax liens and pending suits and judgment searches against the
Borrower, the Bank Subsidiary (under their present names and any previous names
and under the names of any predecessor by merger, consolidation or otherwise)
from jurisdictions where the Borrower, the Bank Subsidiary is organized and from
where such entity maintains any place of business, each of such searches
certified by a party acceptable to the Bank and dated a date reasonably near to
the date of this Agreement.
(k)    Other Documents. Such other documents as the Bank may reasonably request.
6.2    Additional Conditions Precedent. In addition to the foregoing conditions
precedent, the following additional conditions precedent shall be met to the
Bank’s satisfaction, prior to and as a condition to the Bank’s making of the
initial advance under the Loans under this Agreement:


(a)    Bank shall be satisfied with the legal structure and capitalization of
Borrower and Bank Subsidiary, including the terms and conditions of its
organizational documents, each as amended to date.


(b)    Bank shall have received such valuations and certifications as it may
require to satisfy itself as to (i) the value and collectability of the
Collateral, and (ii) the financial condition of the Borrower and the Bank
Subsidiary.


(c)    There shall have been no Material Adverse Change since the most recent
financial statements of Borrower and its Subsidiaries submitted by Borrower to
the Bank.


(d)    There shall be no pending or threatened suit, action, investigation or
other proceeding involving the Borrower or the Bank Subsidiary which, in the
judgment of the Bank, could reasonably be expected to cause a Material Adverse
Change.


(e)    The representations and warranties of Borrower contained in this
Agreement shall be true and correct on the day of the initial loan disbursement.


(f)    The Borrower shall be in full compliance with all of the terms and
conditions of this Agreement and the other Loan Documents.



19



--------------------------------------------------------------------------------



(g)    There shall exist no Event of Default or Default.


(h)    All actions, proceedings, instruments and documents required to carry out
the transactions contemplated by this Agreement and the other Loan Documents and
all other related legal matters shall have been satisfactory to and approved by
legal counsel for the Bank, and said counsel shall have been furnished with such
other certified copies of actions and proceedings and such other instruments and
documents as they shall have reasonably requested.


SECTION 7. SECURITY INTEREST AND LIEN.


7.1    Grant of Security Interest and Lien to Secure Obligations. To secure the
prompt and complete payment, observance and performance of the Obligations, the
Borrower does hereby pledge, assign, transfer and deliver to the Bank and does
hereby grant to the Bank a continuing and unconditional security interest and
Lien in and to all of the securities, Investment Property, Financial Assets and
all other property described below, whether now owned by the Borrower or
existing or hereafter arising or acquired by Borrower, and wheresoever located
(all of which securities, Investment Property, Financial Assets and other
property, along with the Proceeds therefrom, are individually and collectively
referred to as the "Collateral"):


(a) Eight Million Thirty Four Thousand (8,034,000) shares of the common stock of
First Community Financial Bank (together with its successors, the “Issuer”),
currently evidenced by Certificate Number 183 issued by Issuer to Borrower, and
all substitutions and replacements for such Certificate (collectively, together
with any other shares of stock described in subsection (b) below, the “Pledged
Shares”) and all certificates now or hereafter evidencing the Pledged Shares or
any of the collateral described in subsection (b) below; and


(b)    all cash, securities, distributions, cash dividends, cash instruments,
share dividends, payments, rights and other Investment Property, Financial
Assets, instruments and other property or Proceeds at any time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Shares now or hereafter pledged by Borrower to Bank under this
Agreement or otherwise encumbered hereunder, including, without limitation, all
additional shares of stock issued by the Issuer to the Borrower and all shares
issued by Issuer to Borrower as a result of any increase or reduction of
capital, combination of shares, reclassification, split‑up, stock split,
spin-off, split-off, merger, consolidation, sale of assets or other corporate
reorganization, and all other Proceeds of the foregoing described collateral, of
every kind and nature whatsoever, including whatever is collected on, or
distributed on account of any of the securities, Investment Property, Financial
Assets or other property described above; and


(c)     all options and rights, whether as an addition to, in substitution of or
in exchange for any of the Pledge Shares and all dividends, cash, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all such options
and rights; and

(d)    all Proceeds of the collateral described in subsections (a), (b) and (c)
above.



20



--------------------------------------------------------------------------------



Borrower hereby acknowledges and confirms to the Bank that the Borrower has
granted to the Bank above in this Section 7.1, a first priority security
interest and Lien in all of the Collateral as security for the payment and
performance of the Obligations.


In the event that, during the term of this Agreement, subscription, spin-off,
warrants, stock dividends, or any other rights or options shall be issued in
connection with the Collateral, such warrants, stock dividends, rights and
options shall be immediately delivered by the Borrower to the Bank to be held
under the terms hereof in the same manner as the Collateral.


Borrower covenants to the Bank and agrees that all certificates representing or
evidencing the Pledged Shares shall be promptly delivered by Borrower to and
held by the Bank and shall be accompanied by duly executed instruments of
transfer or assignments in blank, all in form and substance satisfactory to
Bank. Borrower hereby authorizes the Issuer to deliver any certificates,
instruments or other distributions issued in connection with the Collateral
directly to the Bank. Borrower agrees to promptly notify the Bank upon the
issuance or making of any of the certificates, instruments or other
distributions described in the preceding sentence.


7.2 Collateral; Loans and other Obligations Cross-Defaulted and
Cross-Collateralized. The Loans and all other Obligations shall be secured by
Borrower's grant to the Bank of a first priority security interest and Lien in
and to the Collateral. Borrower acknowledges and agrees that, (a) the Loans and
all other Obligations shall be cross-defaulted, meaning that a default under any
Loan or any of the other Obligations shall constitute a default under the Loans
and all other Obligations, and (b) the Loans and all other Obligations shall be
cross-collateralized, meaning that the Collateral shall secure the Loans and all
other Obligations, and (c) the Loans and all other Obligations shall be
cross-accelerated, meaning that if an Event of Default occurs hereunder, that
any such Event of Default shall constitute a default under this Agreement and
all other Loan Documents, and shall entitle the Bank to accelerate the
outstanding principal balances of the Loans and all other Obligations, and to
exercise such rights and remedies the Bank has under this Agreement and all
other Loan Documents.


7.3    Authorization. The Borrower hereby authorizes the Bank to set‑off and
retain, without any necessity on the Bank's part to resort to other security or
sources of reimbursement for the Obligations, at any time following the
occurrence and during the continuance of any Event of Default, and without prior
notice thereof to Borrower (such notice being expressly waived), any of the
deposits or other sums or property of Borrower held by Bank, for application
against any Obligations, irrespective of whether any demand has been made or
whether such Obligations are mature. The Bank will promptly notify Borrower of
the Bank's receipt of such funds or other property for application against the
Obligations, but failure to do so will not affect the validity or enforceability
thereof or subject the Bank to any liability.


7.4    Attachment and Continuity of Security Interest and Lien. The pledge of,
Lien upon, and security interest granted and hereby created in the Collateral
shall extend and attach to the entire Collateral which is presently in existence
and which is owned by Borrower or in which Borrower has an interest, and all
Collateral which Borrower may purchase or in which Borrower may acquire an
interest at any time and from time to time in the future and wherever the same
may be located.

21



--------------------------------------------------------------------------------



Upon the sale, exchange, or other disposition of the Collateral, the security
interest and Lien created and provided for herein shall, without break in
continuity and without further formality or act, continue in and attach to the
instruments for the payment of money, Accounts, documents of title, shipping
documents, Chattel Paper and all other cash and noncash proceeds of such sale,
exchange or disposition.


SECTION 7A.  VOTING RIGHTS, DIVIDENDS AND DISTRIBUTIONS.
So long as no Event of Default shall have occurred and be continuing:
            (a)    Borrower shall be entitled to exercise any and all voting
and/or consensual rights and powers relating or pertaining to the Collateral or
any part thereof, subject to the terms hereof;
(b)     Borrower shall be entitled to receive and retain cash dividends payable
on the Collateral; provided, however, that all other dividends (including,
without limitation, stock and liquidating dividends), distributions in property,
returns of capital and other distributions made on or in respect of the
Collateral, whether resulting from a subdivision, combination or
reclassification of the outstanding capital stock, equity securities or other
ownership interests of Issuer received in exchange for the Collateral or any
part thereof or as a result of any merger, consolidation, acquisition, transfer,
sale or disposition of the Collateral or other exchange of assets to which
Issuer or any other Person may be a party or otherwise, and any and all cash and
other property received in exchange for or redemption of any of the Collateral,
shall be retained by Bank, or, if delivered to Borrower, shall be held in trust
for the benefit of Bank and forthwith delivered to Bank and shall be considered
as part of the Collateral for all purposes of this Agreement;
(c)     Bank shall execute and deliver (or cause to be executed and delivered)
to Borrower all such proxies, powers of attorney, dividend orders and other
instruments as Borrower may request for the purpose of enabling Borrower to
exercise the voting and/or consensual rights and powers that Borrower is
entitled to exercise pursuant to Section 7A(a) and/or to receive the dividends
that Borrower is authorized to receive and retain pursuant to Section 7A(b); and
Borrower shall execute and deliver to Bank all proxies, powers of attorney,
dividend orders and other instruments and documents as may be required or may be
requested by Bank to enable Bank to receive and retain the dividends,
distributions in property, returns of capital and other distributions it is
authorized to receive and retain pursuant to Section 7A(b); and
(d)     Upon the occurrence and continuation of an Event of Default, all rights
of Borrower to exercise the voting and/or consensual rights and powers that
Borrower is entitled to exercise pursuant to Section 7A(a) and/or to receive the
dividends that Borrower is authorized to receive and retain pursuant to
Section 7A(b) shall cease immediately, without any notice to Borrower or action
by or on behalf of Bank or any other Person, and all such rights thereupon shall
become vested in Bank automatically without any action by any Person, and Bank
shall have the sole and exclusive right and authority to exercise such voting
and/or consensual rights and powers and/or to receive and retain such dividends.
In such case, Borrower shall execute and deliver such proxies, powers of
attorney, dividend orders and other instruments and documents as Bank may
request or as may be otherwise required or desirable to enable Bank to exercise
such rights and receive such dividends. In addition, Bank is hereby appointed
the attorney-in-fact of Borrower, with full power of substitution, which
appointment as attorney-in-fact is irrevocable and coupled with an interest, to
take all such actions after the occurrence and continuation of an Event of
Default, whether in the

22



--------------------------------------------------------------------------------



name of Bank or Borrower, as Bank may consider necessary or desirable for the
purpose of exercising such rights and receiving such dividends. Any and all
money and other property paid over to or received by Bank pursuant to the
provisions of this Section 7A(d) shall be retained by Bank as part of the
Collateral and shall be applied in accordance with the provisions hereof.


SECTION 8. FINANCIAL REPORTING AND AUDITS.


As soon as available, but not later than one hundred twenty (120) days after the
end of each fiscal year of Borrower, Borrower shall furnish the Bank with annual
audited financial statements of Borrower and its Subsidiaries, containing the
consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as of the close of each such fiscal year, statements of income and
retained earnings and a statement of cash flows for each such fiscal year; and
such other comments and financial details as are usually included in similar
reports. Such financial statements shall (a) be in form and reporting basis
satisfactory to the Bank, and (b) be prepared in accordance with GAAP and
reviewed by an independent certified public accounting firm selected by
Borrower. Borrower shall also provide to the Bank any management letters that
may accompany such financial statements.


As soon as available, but not later than forty-five (45) days after the end of
each quarter, Borrower shall furnish the Bank with internally prepared quarterly
consolidated financial statements of Borrower and its Subsidiaries consisting of
the consolidated and consolidating balance sheets and related statements of
income, retained earnings. The validity and accuracy of said financial
statements shall be certified by the chief executive or financial officer of the
Borrower, in a form satisfactory to the Bank.


Borrower shall promptly provide the Bank with such other additional reports,
information, financial or otherwise, concerning the Borrower, its Subsidiaries
and Affiliates or the Collateral, as the Bank may reasonably deem necessary to
monitor the Borrower’s and its Subsidiaries’ and Affiliates’ assets, liabilities
and financial performance.


The Bank shall conduct an annual loan portfolio field exam of the Bank
Subsidiary, at the sole expense of Borrower. The results of such exams must be
satisfactory to the Bank.


The Borrower agrees to maintain in its records full and legible copies of all
subordinated notes being paid off with the proceeds of the Loans, throughout the
term of the Loans, and further covenants to the Bank and agrees to promptly
provide the Bank upon receipt of the Bank’s written request, with copies of all
such notes.


SECTION 9. INSURANCE. The Borrower shall maintain and cause the Bank Subsidiary
to maintain insurance in responsible companies in such amounts and against such
risks as is required by law and such other insurance, in such amount and against
such hazards and liabilities, as is customarily maintained by bank holding
companies and banks similarly situated, including, without limitation, property
and public liability insurance coverages. The Bank Subsidiary shall have
deposits insured by the FDIC. Borrower’s public liability policy shall contain
an endorsement

23



--------------------------------------------------------------------------------



showing Bank as an “Additional Insured” thereunder and providing that the
insurer shall give Bank at least thirty (30) days written notice before any such
policy shall be altered or canceled. Upon Bank's request, Borrower shall deliver
to Bank complete copies of all such policies of insurance, together with
evidence of payment of all premiums therefor.


SECTION 10. [Reserved]


SECTION 11. REPRESENTATIONS AND WARRANTIES.


11.1 General Representations and Warranties. To induce the Bank to enter into
this Agreement and make Credit Extensions, the Borrower hereby represents and
warrants to the Bank that:


(a)    The Borrower (a) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Illinois and is licensed and
regulated by the FRB; (b) is duly qualified as a foreign corporation and in good
standing in all states in which it is doing business except where the failure to
so qualify would not cause a Material Adverse Change; and (c) has all requisite
power and authority, corporate or otherwise, to own, operate and lease its
properties and to carry on its business as now being conducted. Each Subsidiary
(x) is a corporation or limited liability company (or in the case of the Bank
Subsidiary, an Illinois state chartered bank) duly organized, validly existing
and in good standing under the laws of the State of Illinois; (y) is duly
qualified as a foreign corporation or limited liability company and in good
standing in all states in which it is doing business except where the failure to
so qualify would not cause a Material Adverse Change; and (z) has all requisite
power and authority, corporate or otherwise, to own, operate and lease its
properties and to carry on its business as now being conducted. The Bank
Subsidiary is licensed and regulated by the Illinois Department of Financial and
Professional Regulation's Division of Banking. The deposit accounts of the Bank
Subsidiary are insured by the FDIC. The Borrower and each Subsidiary have made
payment of all franchise and similar taxes in the State of Illinois, except for
any such taxes (i) where the failure to pay such taxes will not cause a Material
Adverse Change, (ii) the validity of which is being contested in good faith and
(iii) for which proper reserves have been set aside on the books of the Borrower
or such Subsidiary, as the case may be; and


(b)    The Borrower's exact legal name is set forth in the first paragraph of
this Agreement and on the signature page hereof. The Borrower's correct
organizational identification number issued by the State of Illinois is
64884492. The Borrower currently conducts business under its exact legal name as
set forth in the first paragraph of this Agreement. Except as set forth in
Exhibit A attached hereto, Borrower has not changed its corporate name or used
any trade or fictitious name in the last (5) five years. The locations listed on
Exhibit A constitute all locations at which Borrower's assets are located. The
chief place of business and chief executive office of Borrower is located at
Borrower's address specified in Exhibit A; and


(c)    The Borrower has the power and authority to enter into and perform all of
its obligations under this Agreement and all other Loan Documents; and



24



--------------------------------------------------------------------------------



(d)    The execution, delivery and performance of this Agreement, the Notes, the
other Loan Documents to which the Borrower is a party and all related documents
and instruments: (a) are within the Borrower’s powers; (b) have been authorized
by all necessary corporate action; (c) have received any and all necessary
governmental approval or any other necessary approvals or consents; and (d) do
not and will not contravene or conflict with any provision of law or charter or
by-laws of the Borrower or, to the Borrower’s knowledge, any agreement affecting
the Borrower or its property in excess of $250,000.00; and


(e)    This Agreement is, and each of the other Loan Documents when executed and
delivered by Borrower under this Agreement will be, the legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to or affecting creditor's rights generally; and


(f)    Schedule 11.1(f) correctly sets forth (a) a list of each class of stock
of the Borrower, and (b) a list of each class of stock of the Bank Subsidiary as
well as the owners of record and beneficial owners thereof, including the number
of shares held by each, and, except as otherwise stated in Schedule 11.1(f),
there is no plan, agreement or understanding providing for, or contemplating,
the issuance of any additional shares of capital stock of the Bank Subsidiary.
All of the shares of stock of the Bank Subsidiary have been duly authorized,
legally and validly issued, fully paid and nonassessable, and are free and clear
of all pledges, Liens, security interests, charges or encumbrances. As of the
date hereof, the Borrower owns 100% of the issued and outstanding capital stock
of the Bank Subsidiary, free and clear of all pledges, Liens, security
interests, charges or encumbrances, except for any security interest and Liens
granted herewith by the Borrower to the Bank. None of the shares of stock of the
Bank Subsidiary have been issued in violation of any shareholder’s preemptive
rights. Except as otherwise stated in Schedule 11.1(f), there are, as of the
date of this Agreement, no outstanding options, rights, warrants or other
agreements or instruments obligating the Borrower to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of the capital stock of
the Bank Subsidiary or obligating the Borrower or the Bank Subsidiary to grant,
extend or enter into any such agreement or commitment; and


(g)    The Borrower is the sole lawful owner of the Collateral and has the sole
right and lawful authority to deliver this Agreement. The Collateral and every
part thereof is free and clear of all security interests, Liens, attachments,
levies, and encumbrances of every kind, nature and description except the
security interest and Lien of the Bank and Permitted Liens; and


(h)    The Borrower has supplied copies of the following financial or other
statements to the Bank: (i) the Borrower’s unaudited consolidated financial
statements as of March 31, 2015; and (ii) the Borrower’s audited consolidated
financial statements as at December 31, 2014. Such statements have been
furnished to the Bank, are true and correct, have been prepared in conformity
with GAAP, and fairly and accurately present the financial condition of the
Borrower and its Subsidiaries on a consolidated basis as at such dates and the
results of their operations for the respective periods then ended. Since the
date of those financial statements, no material, adverse change in the business,
condition, properties, assets, operations, or prospects of the Borrower or any
Subsidiary has occurred. In addition, the Borrower has delivered to the Bank
copies of call reports filed by the

25



--------------------------------------------------------------------------------



Bank Subsidiary for the period ending March 31, 2015, and copies of regulatory
filings made by the Borrower for the period ending March 31, 2015 (such call
reports and regulatory reports, the “Call Reports and Filings” and together with
the statements referenced in subsections (i) and (ii) above, the “Borrower
Financial Statements”). The Call Reports and Filings are true and correct, are
prepared in accordance with the respective books of account and records of the
Borrower and the Subsidiaries and have been prepared in accordance with
applicable banking regulations, rules and guidelines on a basis consistent with
prior periods, and fairly and accurately present in all material respects the
financial condition of the Borrower and the Subsidiaries. There is no known
material debt, liability or obligation of any nature (whether accrued,
contingent, absolute or otherwise) of the Borrower or any Subsidiary (excluding
loan commitments, letters of credit, and other contingent liabilities incurred
in the ordinary course of the banking business) which is not reflected in the
Borrower Financial Statements; and


(i)    Each loan having an outstanding balance of more than $100,000.00 and
reflected as an asset of the Bank Subsidiary in the Borrower Financial
Statements is the legal, valid and binding obligation of the obligor named
therein, enforceable in accordance with its terms, subject to (a) bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally and (b)
general principles of equity. To the Borrower’s knowledge, no obligor named
therein is seeking to avoid the enforceability of the terms of any loan under
any such laws or equitable principles, and, no such loan having an unpaid
balance (principal and accrued interest) in excess of $100,000.00 is subject to
any defense, offset or counterclaim; and
(j)    The allowance for loan and lease losses shown in the Borrower Financial
Statements are adequate in all respects to provide for losses, net of recoveries
relating to loans previously charged off, on loans and leases outstanding as of
the date of such Borrower Financial Statements and contain an additional amount
of unallocated reserves for unanticipated future losses at levels considered
adequate based upon generally accepted safe and sound banking practices, as of
the date of such Borrower Financial Statements. The aggregate principal amount
of loans contained in the loan portfolios of the Bank Subsidiary in excess of
the corresponding allowance for loan and lease losses is collectible in the
Ordinary Course of Business; and
(k)    After giving effect to the consummation of the transactions contemplated
by this Agreement, the Borrower and its Subsidiaries have capital sufficient to
carry on their respective business and transactions and all businesses and
transactions in which they are about to engage and each is solvent and able to
pay its debts as they mature. No transfer, sale, conveyance, assignment, pledge,
hypothecation, mortgage, encumbrance or other disposition of property is being
made and no indebtedness is being incurred in connection with the transactions
contemplated by this Agreement with the intent to hinder, delay or defraud
either present or future creditors of the Borrower or any Subsidiary; and


(l)    Borrower and each Subsidiary, have complied with all applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government, or any instrumentality or agency thereof, having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
properties, except where any such failure to comply would not materially and
adversely affect the financial condition, business or operations of the Borrower
or any Subsidiary; and

26



--------------------------------------------------------------------------------





(m)    Borrower and each Subsidiary have filed or caused to be filed all
federal, state and local tax returns which, to the knowledge of the Borrower or
such Subsidiary, are required to be filed, and have paid or have caused to be
paid all taxes as shown on such returns or on any assessment received by them,
to the extent that such taxes have become due (except for current taxes not
delinquent and taxes being contested in good faith and by appropriate
proceedings for which adequate reserves have been provided on the books of the
Borrower or the appropriate Subsidiary, and as to which no foreclosure, sale or
similar proceedings have been commenced). The Borrower and each Subsidiary have
set up reserves which are adequate for the payment of additional taxes for years
which have not been audited by the respective tax authorities; and


(n)    None of the assets of the Borrower or any Subsidiary are subject to any
material Lien, except: (a) to the extent specifically shown on Schedule 11.1(n);
(b) Liens securing deposits of public funds, repurchase agreements, Federal
funds purchased, trust assets, and other similar Liens granted in the ordinary
course of banking business; (c) Liens granted by the Bank Subsidiary to a
Federal Home Loan Bank in connection with a loan secured by assets of the Bank
Subsidiary made by such Federal Home Loan Bank to such Bank Subsidiary; and (d)
Liens arising after the date of this Agreement and permitted pursuant to
Section 11.1(n) of this Agreement; and


(o)    Neither the Borrower nor any Subsidiary is a party to any agreement or
instrument or subject to any charter or other corporate restriction, nor is it
subject to any judgment, decree or order of any court or governmental body,
which may have a material and adverse effect on the business, assets,
liabilities, financial condition, operations or business prospects of the
Borrower and its Subsidiaries taken as a whole or on the ability of the Borrower
to pay and perform its obligations under this Agreement, the Notes, and the
other Loan Documents. Neither the Borrower nor any Subsidiary has, nor with
reasonable diligence should have had, knowledge of or notice that it is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any such agreement, instrument,
restriction, judgment, decree or order; and


(p)    The Borrower is not engaged principally in, nor is one of the Borrower’s
important activities, the business of extending credit for the purpose of
purchasing or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereinafter in effect; and


(q)    No litigation (including derivative actions), arbitration proceedings or
governmental proceedings are pending or, to the best of the Borrower’s
knowledge, threatened against the Borrower, the Bank Subsidiary or any other
Subsidiary which would (singly or in the aggregate), if adversely determined,
have a material and adverse effect on the financial condition, continued
operations or prospects of the Borrower, Bank Subsidiary or any other
Subsidiary, except as and if set forth (including estimates of the dollar
amounts involved) on Schedule 11.1(q) attached to this Agreement; and


(r)    Except as set forth on Schedule 11.1(r), neither the Borrower nor any
Subsidiary has received any notice that it is under investigation by, or is
operating under the restrictions imposed by or agreed to in connection with, any
regulatory authority; and

27



--------------------------------------------------------------------------------





(s)    The Borrower has complied in all material respects with all federal,
state and local laws pertaining to bank holding companies, including without
limitation the Bank Holding Company Act of 1956, as amended, and there are no
conditions precedent or subsequent to Borrower’s engaging in the business of
being a registered bank holding company; and


(t)    (1) The Borrower and the ERISA Affiliates and the plan administrator of
each Plan have fulfilled in all material respects their respective obligations
under ERISA and the Code with respect to such Plan and such Plan is currently in
material compliance with the applicable provisions of ERISA and the Code; (2)
With respect to each Plan, there has been no (i) “reportable event” within the
meaning of Section 4043 of ERISA and the regulations thereunder which is not
subject to the provision for waiver of the 30-day notice requirement to the
PBGC; (ii) failure to make or properly accrue any contribution which is due to
any Plan; (iii) action under Section 4041 of ERISA to terminate any Pension
Plan; (iv) withdrawal from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability
pursuant to Sections 4063 or 4064 of ERISA; (v) institution by PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which might constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (vi) the
imposition of liability pursuant to Sections 4062(e), 4069 or 4212 of ERISA;
(vii) complete or partial withdrawal (within the meaning of Sections 4203 and
4205 of ERISA) from any Pension Plan which is a Multiemployer Plan that is in
reorganization or insolvency pursuant to Sections 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Sections 4041A or 4042 of ERISA;
(viii) prohibited transaction described in Section 406 of ERISA or 4975 of the
Code which could give rise to the imposition of any material fines, penalties,
taxes or related charges; (ix) assertion of a claim (other than routine claims
for benefits) against any Plan (other than a Multiemployer Plan) which could
reasonably be expected to be successful; (x) receipt from the Internal Revenue
Service of notice of the failure of any Plan to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Plan to fail to
qualify for exemption from taxation under Section 501(a) of the Code, if
applicable; or (xi) imposition of a Lien pursuant to Section 401(a)(29) or
412(n) of the Code or Section 302(f) of ERISA; and


(u)    The Borrower and each of its Subsidiaries have obtained all material
permits, licenses and other authorizations which are required under the
Environmental Laws and are in compliance in all material respects with any
applicable Environmental Laws. No property owned or leased by the Borrower or
any of its Subsidiaries is or has been a site for the use, generation,
manufacture, storage, treatment, release, threatened release, discharge,
disposal, transportation or presence of any hazardous materials, and neither the
Borrower nor any such Subsidiary has engaged in such activities; and
(v)    On or prior to the date hereof, no notice, demand, request for
information, citation, summons or order has been issued, no complaint has been
filed, no penalty has been assessed and no investigation or review is pending or
to the best of the Borrower’s knowledge, threatened by any governmental or other
Person with respect to any alleged or suspected failure by the Borrower or any
of its Subsidiaries to comply in any material respect with any Environmental
Laws; and

28



--------------------------------------------------------------------------------



(w)    There are no material Liens arising under or pursuant to any
Environmental Laws on any of the property owned or leased by the Borrower or any
of its Subsidiaries; and
(x)    There are no conditions existing currently or likely to exist during the
term of this Agreement which would subject the Borrower or any of its
Subsidiaries or any of their property to any material Lien, damages, penalties,
injunctive relief or cleanup costs under any Environmental Laws or which require
or are likely to require cleanup, removal, remedial action or other responses
pursuant to Environmental Laws by the Borrower and its Subsidiaries; and
(y)    Exhibit A contains a correct and complete list of (i) all Parents and
Subsidiaries of the Borrower, and (ii) a complete list of all locations of the
Bank Subsidiary; and
(z)    There are no controversies pending, or to the Borrower's knowledge,
threatened between Borrower or any Subsidiary and any of its employees, other
than employee grievances arising in the Ordinary Course of Business which are
not, in the aggregate, material to the continued financial condition of Borrower
or any Subsidiary; and


(aa)    The Borrower has satisfied all judgments and is not in default with
respect to any judgment, writ, injunction, decree, rule, or regulation of any
court, arbitrator, or federal, state, municipal, or other governmental
authority, commission, board, bureau, agency, or instrumentality, domestic or
foreign; and


(bb)     Each Loan, including interest rate, fees and charges as contemplated
hereby, (i) is a business loan within the purview of 815 ILCS 205/4(1)(c), as
amended from time to time, (ii) is an exempted transaction under the Truth In
Lending Act, 12 U.S.C. 1601 et seq., as amended from time to time, and (iii)
does not, and when disbursed shall not, violate the provisions of the Illinois
usury laws, any consumer credit laws or the usury laws of any state which may
have jurisdiction over this transaction, the Borrower or any property securing
the Loans; and


(cc)     Borrower and its Subsidiaries and Affiliates are not, or after giving
effect to the Loans, will not be, subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act or the Investment Company Act
of 1940 or to any federal or state statute or regulation limiting its ability to
incur indebtedness for borrowed money; and


(dd)    Neither Borrower nor any Affiliate of Borrower is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction  that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law; and
 
(ee)    Neither Borrower nor any Subsidiaries or Affiliates of Borrower or their
respective agents acting or benefiting in any capacity in connection with the
Loans, or any advances made thereunder, or other transactions hereunder, is any
of the following (each a “Blocked Person”):
 
(1) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

29



--------------------------------------------------------------------------------



 
(2) a Person owned or  controlled  by, or acting for or on
behalf  of,  any  Person  that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
 
(3) a Person or entity with which Bank is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
 
(4) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;
 
(5) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website or any replacement website or other
replacement official publication of such list, or
 
(6) a Person or entity who is affiliated or associated with a Person or entity
listed above.
 
Neither Borrower, nor to the knowledge of Borrower, any of its Subsidiaries or
Affiliates or any of its agents acting in any capacity in connection with the
Loans or other transactions hereunder, (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person, or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in
property  blocked  pursuant to the Executive Order No. 13224.


11.2    Representations and Warranties Generally. The representations and
warranties set forth in this Agreement or in any other Loan Document are true
and correct on the date of this Agreement and as otherwise provided herein with
the same force and effect as if made on each such date. All representations,
warranties, covenants and agreements made in this Agreement or in any
certificate or other document delivered to the Bank by or on behalf of the
Borrower pursuant to or in connection with this Agreement shall be deemed to
have been relied upon by the Bank notwithstanding the review by the Bank of any
documents or materials delivered by the Borrower to the Bank pursuant to the
terms hereof and notwithstanding any investigation heretofore or hereafter made
by the Bank or on its behalf (and the Borrower hereby acknowledges such reliance
by Bank in making the Loans and all disbursements thereunder) and, furthermore,
shall survive the making of any or all of the disbursements of proceeds under
the Loans and continue in full force and effect as long as there remains
unperformed any obligations to the Bank hereunder or under any of the other Loan
Documents.
11.3    Representations and Warranties Regarding Collateral. To induce the Bank
to enter into this Agreement and make Credit Extensions, the Borrower hereby
represents and warrants to the Bank that:



30



--------------------------------------------------------------------------------



(a)    Borrower is the beneficial and record owner of the Pledged Shares, free
of all Liens, restrictive legends or stop transfer instructions; and


(b)     all of the Pledged Shares have been duly authorized and validly issued
and are fully paid and non-assessable; and


(c)    The Pledged Shares delivered to the Bank constitute 100% of all of the
issued and outstanding common shares of stock of the Issuer. Borrower owns no
other common shares of the Issuer. All common shares of stock of the Issuer
owned by the Borrower, (i) are in certificated form and registered in Borrower’s
name, (ii) are fully described in Exhibit A, (iii) have been duly authorized,
validly issued and are fully paid and non-assessable, and (iv) none of such
shares have been issued or transferred in violation of the Securities Act of
1933, as amended or replaced (the "1933 Act") or the Securities Exchange Act of
1934, as amended or replaced (the "1934 Act"), and (v) there are no existing
options, warrants, calls or commitments of any character whatsoever relating to
the Collateral except as follows: None; and


(d)    True, correct and complete copies of the Issuer’s governing documents and
any other documents which evidence or govern the issuance or pledge (other than
to Bank pursuant to this Agreement) of, or the rights and duties of any holders
of the Pledged Shares have been delivered to Bank; and


(e)     except for consents to which have already been obtained, no consent or
approval of any person, corporation, governmental body, regulatory authority or
other entity, is or will be necessary for (i) the execution, delivery and
performance of this Agreement, (ii) the exercise by the Bank of any rights with
respect to the Collateral or (iii) the pledge and assignment of, and the grant
of a security interest and Lien in, the Collateral hereunder; and


(f)    there are no restrictions on transfer of the Pledged Shares contained in
the articles of incorporation or by-laws (or equivalent organizational
documents) of the Issuer or otherwise which have not otherwise been enforceably
and legally waived by the necessary parties; and


(g)     none of the Pledged Stock has been issued or transferred in violation of
the securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject, including,
without limitation, the Securities Act or the Exchange Act; and


(h)     the pledge and assignment of the Collateral and the grant of a security
interest and Lien under this Agreement vests in the Bank all rights of Borrower
in the Collateral to the extent contemplated by this Agreement; and


(i)    No UCC financing statement covering the Collateral or any part thereof,
is on file in any public office, unless in favor of the Bank. The security
interest and Lien granted in the Collateral by Borrower to the Bank is valid and
enforceable and constitutes a first priority perfected security interest and
Lien therein; and



31



--------------------------------------------------------------------------------



(j)    Borrower has made its own arrangements for keeping informed of changes or
potential changes affecting the Collateral or other matters relative to the
Collateral (including but not limited to, rights to convert, rights to
subscribe, payment of dividends and/or distributions, reorganizations or other
exchanges, calls, tender offers, redemptions, and voting rights); and Borrower
agrees that Bank shall have no responsibility or liability for ascertaining or
informing Borrower of any such changes or potential changes or other matters or
for taking any action or omitting to take action with respect thereto, whether
or not Bank has or is deemed to have knowledge of such matters; and


(k)    Borrower has provided to the Bank a summary description of all
subordinated notes and creditors being paid off by the proceeds of the Loans and
such summary description contains a true and accurate description of such notes
and creditors, including the amounts being paid off.


11.4     Automatic Representation and Warranty and Reaffirmation of
Representations and Warranties. Each request for an advance by Borrower under
any Loan pursuant to this Agreement or the other Loan Documents shall constitute
(i) an automatic representation and warranty by Borrower to Bank, as of the date
of said request, that there does not exist a Default or an Event of Default, and
(ii) a reaffirmation to the Bank, as of the date of said request, of all of the
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents.


11.5 Survival of Representations and Warranties. Borrower covenants, warrants
and represents to Bank that all representations and warranties of Borrower
contained in this Agreement and the other Loan Documents shall be true at the
time of Borrower's execution of this Agreement and the other Loan Documents and
on the date of each request for an advance under the Loans, and at all other
times hereafter until the Loans and all other Obligations shall have been paid
in full and this Agreement shall have been terminated by the Bank.


SECTION 12. COVENANTS AND CONTINUING AGREEMENTS.


12.1 Financial Covenants. The Borrower agrees that, so long as the Revolving
Loan Commitment is in effect and until payment in full of the Loans and all
other Obligations, the Borrower will, and will cause the Bank Subsidiary, as
applicable, to comply with the following covenants:


(a)    Minimum Equity. Borrower will maintain, at the end of each fiscal quarter
of Borrower, a minimum Equity of not less than $85,000,000.00. This covenant has
been tested as of the date hereof by Borrower and Borrower covenants to the Bank
that the Borrower is in compliance with this covenant. This covenant will be
tested quarterly hereafter, at the end of each fiscal quarter commencing with
the fiscal quarter ended September 30, 2015.


(b)    Maximum Debt To Equity Ratio. Borrower will maintain, at the end of each
fiscal quarter of Borrower, a ratio of Debt To Equity of less than or equal to
forty percent (40.00%). This covenant has been tested as of the date hereof by
Borrower and Borrower covenants to the Bank that the Borrower is in compliance
with this covenant. This covenant will be tested quarterly hereafter, at the end
of each fiscal quarter commencing with the fiscal quarter ended September 30,
2015.



32



--------------------------------------------------------------------------------



(c)    Minimum Debt Service Coverage Ratio. Borrower will maintain, at the end
of each fiscal quarter of Borrower, a minimum Debt Service Coverage Ratio
greater than or equal to 1.25 to 1.00. The first measurement period for this
covenant will be for the three months ending March 31, 2016. Subsequent
measurements will be for the six months ending June 30, 2016 and nine months
ending September 30, 2016. Thereafter this covenant will be measured quarterly
on a trailing twelve month basis.


(d)    Minimum Cash. Borrower will maintain minimum cash of not less than the
following: (a) $2,500,000.00 through December 31, 2015, and (b) at January 1,
2016 minimum required Cash will reduce to $1,000,000 so long as the Debt Service
Coverage Ratio is greater than or equal to 1.50X is achieved for two consecutive
quarters. The minimum required Cash will reduce to zero ($0.00) at December 31,
2016 and for each quarter thereafter, provided that the Borrower and the Bank
Subsidiary remains in compliance with all financial covenants set forth in this
Section 12.1 and no Event of Default occurs. This covenant has been tested on
the date hereof by Borrower and Borrower covenants to the Bank that the Borrower
is in compliance with this covenant. This covenant will hereafter be tested on
the respective dates set forth above, as derived from the quarterly reports of
the Bank Subsidiary filed with its primary state regulator and shall be
consistent with the financial information and reports contemplated in Section 8
of this Agreement.


(e)    Maximum Texas Ratio. Borrower shall cause the Bank Subsidiary to
maintain, at the end of each fiscal quarter, a Texas Ratio less than or equal to
twenty-five percent (25.00%). This covenant has been tested as of the date
hereof by Borrower and Borrower covenants to the Bank that the Borrower is in
compliance with this covenant. This covenant will be tested quarterly hereafter,
at the end of each fiscal quarter commencing with the fiscal quarter ended
September 30, 2015, as derived from the quarterly reports of the Bank Subsidiary
filed with its primary state regulator and shall be consistent with the
financial information and reports contemplated in Section 8 of this Agreement.


(f)    Minimum Reserves to Non-Performing Loans Ratio. Borrower shall cause the
Bank Subsidiary to maintain, at the end of each fiscal quarter, a ratio of
Reserves to Non-Performing Loans greater than or equal to seventy-five percent
(75.00%). This covenant has been tested as of the date hereof by Borrower and
Borrower covenants to the Bank that the Borrower is in compliance with this
covenant. This covenant will be tested quarterly hereafter, at the end of each
fiscal quarter commencing with the fiscal quarter ended September 30, 2015, as
derived from the quarterly reports of the Bank Subsidiary filed with its primary
state regulator and shall be consistent with the financial information and
reports contemplated in Section 8 of this Agreement.


(g)     Minimum Return on Average Assets. Borrower shall cause the Bank
Subsidiary to maintain, at the end of each fiscal quarter, a Return On Average
Assets greater than or equal to six tenths percent (.60%). This covenant has
been tested as of the date hereof by Borrower and Borrower covenants to the Bank
that the Borrower is in compliance with this covenant. This covenant will be
tested quarterly hereafter, at the end of each fiscal quarter commencing with
the fiscal quarter ended September 30, 2015, as derived from the quarterly
reports of the Bank Subsidiary filed with its primary state regulator and shall
be consistent with the financial information and reports contemplated in Section
8 of this Agreement.

33



--------------------------------------------------------------------------------





(h)    Minimum Risk-Based Capital Ratio. Borrower shall cause the Bank
Subsidiary to maintain, at the end of each fiscal quarter, a Risk-Based Capital
Ratio greater than or equal to ten percent (10.00%). This covenant has been
tested as of the date hereof by Borrower and Borrower covenants to the Bank that
the Borrower is in compliance with this covenant. This covenant will be tested
quarterly hereafter, at the end of each fiscal quarter commencing with the
fiscal quarter ended September 30, 2015, as derived from the quarterly reports
of the Bank Subsidiary filed with its primary state regulator and shall be
consistent with the financial information and reports contemplated in Section 8
of this Agreement.


(i)    Minimum Tier 1 Leverage Ratio. Borrower shall cause the Bank Subsidiary
to maintain,
at the end of each fiscal quarter, a Tier 1 Leverage Ratio greater than or equal
to five percent (5.00%). This covenant has been tested as of the date hereof by
Borrower and Borrower covenants to the Bank that the Borrower is in compliance
with this covenant. This covenant will be tested quarterly hereafter, at the end
of each fiscal quarter commencing with the fiscal quarter ended September 30,
2015, as derived from the quarterly reports of the Bank Subsidiary filed with
its primary state regulator and shall be consistent with the financial
information and reports contemplated in Section 8 of this Agreement.


(j)    Minimum Tier 1 Risk-Based Capital Ratio. Borrower shall cause the Bank
Subsidiary to maintain, at the end of each fiscal quarter, a Tier 1 Risk-Based
Capital Ratio greater than or equal to six percent (6.00%). This covenant has
been tested as of the date hereof by Borrower and Borrower covenants to the Bank
that the Borrower is in compliance with this covenant. This covenant will be
tested quarterly hereafter, at the end of each fiscal quarter commencing with
the fiscal quarter ended September 30, 2015, as derived from the quarterly
reports of the Bank Subsidiary filed with its primary state regulator and shall
be consistent with the financial information and reports contemplated in Section
8 of this Agreement.


The financial requirements set forth hereinabove shall be computed in accordance
with GAAP.


12.2 Affirmative Covenants. To induce the Bank to enter into this Agreement and
make Credit Extensions, the Borrower hereby covenants to Bank and agrees that
until the Loans and all other Obligations shall be fully paid and discharged,
Borrower will, and where applicable, will cause its Subsidiaries to:


(a)    Preserve and maintain its corporate existence and good standing in the
State of Illinois and in each other state where, because of the nature of its
activities or properties, the failure of Borrower or any Subsidiary to be so
qualified would cause a Material Adverse Change; and


(b)    Maintain, or cause to be maintained, in good repair, working order and
condition, in all material respects, all their properties (whether owned or held
under lease), and from time to time make or cause to be made all needed and
appropriate repairs, renewals, replacements, additions, and improvements
thereto, so that the business carried on in connection therewith may be properly
and advantageously conducted at all times; and

34



--------------------------------------------------------------------------------



(c)    Keep its chief executive office and the office where Borrower keeps its
books and records at the respective locations specified in Exhibit A, or, upon
thirty (30) days prior written notice to the Bank, at such other location in the
State of Illinois. The Borrower will hold and preserve such books and records
and will permit representatives of the Bank at any time during normal business
hours to inspect and make abstracts from such books and records; and


(d)    Keep Borrower's Equipment and all other tangible personal property at the
locations specified in Exhibit A attached hereto, or, upon thirty (30) days
prior written notice to the Bank, at such other locations in the State of
Illinois; and


(e)    Maintain, keep and preserve all of its properties (tangible and
intangible) necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted; and


(f)    Take all actions necessary or required by law to protect and preserve the
Collateral or any other collateral securing the Obligations, the rights of the
Borrower and Bank thereunder, and the priority of the security interest or Lien
granted thereby, including, without limitation, the payment of all amounts
required for that purpose; and


(g)    Continue to engage in a business of the same general type as now
conducted by it on the date of this Agreement; and


(h)    Keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP, reflecting all of its financial
transactions; and


(i)    Keep and maintain at Borrower's own cost and expense satisfactory and
complete records of the Collateral in a manner consistent with Borrower's
current business practice, including, without limitation, a record of all
dividends and other payments received with respect to the Collateral. Borrower
shall, for the Bank's further security, deliver and turn over to the Bank or the
Bank's designated representatives at any time following the occurrence of an
Event of Default and upon three (3) days' notice from the Bank or the Bank's
designated representative, any such books and records; and


(j)    Furnish Bank, from time to time, with such information relevant to this
Agreement and Borrower's performance hereunder as Bank may request; and


(k)    Immediately upon the execution of this Agreement, make appropriate
entries upon its books disclosing Bank's security interest and Lien in the
Collateral. Upon Bank's written request, following an Event of Default, Borrower
will execute and deliver all papers and instruments, and do all things required
by Bank to facilitate collection of the Collateral or any other collateral
securing the Obligations; and


(l)    Advise the Bank promptly in writing, in reasonable detail, of (i) any
Lien, security interest, encumbrance, or claim made by or asserted against any
or all of the Collateral or any other collateral

35



--------------------------------------------------------------------------------



securing the Obligations, and (ii) the occurrence of any other event which could
reasonably be expected to cause a Material Adverse Change; and


(m)    At all times during normal business hours, upon advance notice (unless in
the Bank's judgment a rapid deterioration or loss to any Collateral is
threatened, in which case no notice shall be given), permit the Bank, or any
agent or representative thereof to examine and make copies of and abstracts from
the records and books of account of Borrower and visit the properties of
Borrower, and to discuss the affairs, finances, and accounts of Borrower with
any of its officers, directors and independent accountants; and


(n)    Comply in all material respects with all Applicable Laws to which it is
subject and not fail to obtain any licenses, permits, franchises, or other
governmental authorizations necessary to the ownership of its properties or to
the conduct of its business, which violation or failure to obtain could
reasonably be expected to cause a Material Adverse Change; and


(o)    Promptly after the commencement thereof, give the Bank notice of all
actions, suits and proceedings before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
affecting Borrower or any Subsidiary, which, if determined adversely to Borrower
or such Subsidiary, could cause a Material Adverse Change; and


(p)    Pay and discharge all material obligations of whatever nature, or
otherwise satisfy them at or before maturity or before they become delinquent
and any additional costs are imposed as a result thereof, except those contested
by Borrower in good faith, with due diligence, provided the Bank's security
interest and Lien or rights in the Collateral or any other collateral securing
the Obligations, or any portion thereof, is not, or could not be, in the Bank's
sole opinion, affected, impaired or modified; and


(q)    Give the Bank written notice as soon as possible and in any event within
three (3) days after Borrower obtains knowledge of the occurrence of each Event
of Default hereunder, setting forth the details of such Event of Default and the
action which is proposed to be taken by Borrower with respect thereto; and


(r)    As soon as possible, and in any event within ten (10) days after Borrower
knows or has reason to know that any circumstances exist that constitute grounds
entitling the PBGC to institute proceedings to terminate a Plan of Borrower
subject to ERISA, and the regulations promulgated thereunder, or to appoint a
Trustee to administer such Plan, or to impose withdrawal liability against
Borrower, Borrower will notify the Bank in writing setting forth all relevant
details and the action which Borrower proposes to take with respect thereto; and


(s)    Give Bank written notice thirty (30) days prior to any change in
Borrower's name, mailing address, principal place of business, chief executive
office, or location of the Collateral or Borrower's books and records; and
  
(t)    Execute and deliver to Bank, concurrently with the execution of this
Agreement, and at any time or times thereafter at the request of Bank, all
Collateral Documents (and pay the cost of filing

36



--------------------------------------------------------------------------------



and recording the same or any Financing Statements in all public offices deemed
necessary by the Bank) as the Bank may request, in a form reasonably
satisfactory to the Bank, to perfect and keep perfected the security interest
and Lien in the Collateral granted by Borrower to the Bank or to otherwise
protect and preserve the Collateral and the Bank's security interest and Lien
therein; and
 
(u)    Cause its compliance with all present and future Environmental Laws
pertaining to Borrower, the Real Property or Borrower's business, and
voluntarily to clean up all Hazardous Materials released, discharged, stored or
discharged by Borrower upon their discovery and to be fully liable to the Bank
for all costs and expenses incurred by the Bank arising from such Hazardous
Materials. The Borrower shall protect, and does hereby agree to defend,
indemnify and hold the Bank harmless from and against any and all loss, damage,
cost, expense and liability (including without limitation, reasonable attorneys'
fees and costs) directly or indirectly arising out of or attributable to the
installation, use, generation, manufacture, production, storage, release,
threatened release, discharge, disposal or presence of any Hazardous Materials
on, under or about the Real Property, including without limitation (i) all
foreseeable consequential damages; and (ii) the costs of any required or
necessary repair, cleanup, detoxification of the Real Property; and (iii) the
preparation and implementation of any closure, or remedial or other required
plans. This indemnity shall survive the satisfaction, release or extinguishment
of the Bank's security interest and Lien in the Collateral; and
(v)    Pay and discharge all taxes, assessments and governmental charges or
levies imposed upon Borrower or its income or profits or upon any properties
belonging to it, prior to the date on which penalties attach thereto, and all
lawful claims for labor, materials and supplies when due, except that no such
tax, assessment, charge, levy or claim need be paid so long as it meets or
continues to meet the definition of a “Permitted Lien” as defined in Section
1.1; and
(w)    Maintain an operating account at the Bank; and


(x)    Defend, at Borrower’s sole expense, the Collateral and the Bank’s Lien
therein against any claims and demands of all Persons at any time claiming the
same or any interest therein adverse to the Bank.


12.3 Negative Covenants. The Borrower further covenants to Bank and agrees that
until the Loans and all other Obligations shall be fully paid and discharged,
Borrower will not, and where applicable, the Bank Subsidiary will not, without
the prior written consent of the Bank:


(a)    Create, suffer or permit to exist any Lien upon any of Borrower’s or Bank
Subsidiary’s assets now or hereafter owned or acquired, or authorize the filing
of any UCC Financing Statement against Borrower or Bank Subsidiary as debtor,
except in each such case (i) Liens in favor of the Bank and Permitted Liens, and
(ii) Liens on the assets of the Bank Subsidiary arising in the ordinary course
of the business of such Subsidiary; or


(b)    Sell, transfer or otherwise dispose of any of the Collateral; or


(c)    Incur, permit to remain outstanding, assume or in any way become
committed for indebtedness (specifically including but not limited to
indebtedness in respect of money borrowed

37



--------------------------------------------------------------------------------



from financial institutions but excluding deposits), without the consent of the
Bank, except: (i) indebtedness incurred hereunder and Hedging Obligations; or
(ii) indebtedness described on Schedule 12.3(c) hereof; (iii) indebtedness of
any Subsidiary arising in the ordinary course of the business of such
Subsidiary; or (iv) Subordinated Debt; or


(d)    Assume, guarantee, endorse or otherwise become or be responsible in any
manner (whether by agreement to purchase any obligations, stock, assets, goods
or services, or to supply or loan or any portion thereof any funds, assets,
goods or services, or otherwise) with respect to the obligation of any other
Person or entity, except: (i) by the endorsement of negotiable instruments for
deposit or collection in the ordinary course of business, issuance of letters of
credit or similar instruments or documents in the ordinary course of business;
or (ii) as permitted by this Agreement; or
(e)    Make any loan, advance, extension of credit or capital contribution to,
or purchase or otherwise acquire for a consideration, evidences of indebtedness,
capital stock or other securities of any Person, except that the Borrower and
any Subsidiary may:
(1)    purchase or otherwise acquire and own short-term money market items
(specifically including but not limited to preferred stock mutual funds);
(2)    invest, by way of purchase of securities or capital contributions, in the
Bank Subsidiary, provided that the Borrower agrees to immediately grant the Bank
a first priority, perfected Lien on any and all additional shares of capital
stock of Bank Subsidiary owned by the Borrower to further secure the Loans and
all other Obligations;
(3)    notwithstanding anything to the contrary contained herein, acquire, by
way of (i) purchase of securities, (ii) purchase of all or substantially all of
the assets, (iii) merger or (iv) otherwise, any other bank or banks or establish
any new branch for the Bank Subsidiary, without the prior consent of the Bank,
and upon the Borrower’s purchase or other acquisition of the stock of any bank
thereupon, the defined term “Bank Subsidiary” shall automatically herein
singularly and collectively mean such bank and First Community Financial Bank
for all purposes under this Agreement and the Borrower shall immediately grant
the Bank a first priority, perfected Lien on any and all shares of capital stock
of such acquired bank owned by the Borrower to further secure the Loans and all
other Obligations;
(4)    invest, by way of loan, advance, extension of credit (whether in the form
of lease, conditional sales agreement, or otherwise), purchase of securities,
capital contributions, or otherwise, in the Bank Subsidiary, but not in any
other Subsidiary;
(5)    make any investment permitted by applicable governmental laws and
regulations;
Nothing in this Section 12.3(e) shall prohibit the Borrower or the Bank
Subsidiary from making loans, advances, or other extensions of credit in the
ordinary course of banking upon substantially the same terms as heretofore
extended by them in such business or upon such terms as may at the time be
customary in the banking business; or

38



--------------------------------------------------------------------------------



(f)    Declare or pay any dividend (other than dividends payable in its own
common stock or dividends paid to the Borrower) or make any other distribution
in respect of such shares or interest other than to the Borrower if such
declaration or payment shall cause the Borrower to violate any of the financial
covenants set forth in Section 12.1. The Borrower shall continue to own,
directly or indirectly, the same (or greater) percentage of the stock and
partnership, joint venture, or other equity interest in each Subsidiary that it
held on the date of this Agreement, and no Subsidiary shall issue any additional
stock or partnership, joint venture or other equity interests, options or
warrants in respect thereof, or securities convertible into such securities or
interests, other than to the Borrower.
(g)    Change its corporate name or adopt any fictitious or trade name unless
Borrower gives Bank at least thirty (30) days prior written notice thereof; or


(h)    Wind up, liquidate, or dissolve itself, reorganize, merge or consolidate
with or into, or convey, sell, assign, transfer, lease, or otherwise dispose of
(whether in one transaction or a series of transactions) all or substantially
all of it assets (whether now owned or hereafter acquired) or its business to
any Person, or acquire all or substantially all of the assets or the business of
any Person,
provided, however, that any merger, consolidation or acquisition shall be
permitted so long as the surviving entity is the Borrower and such merger or
consolidation would not cause a Material Adverse Change; or


(i)    Suffer one or more judgments or orders in excess of $100,000.00 in the
aggregate to be entered and not discharged, stayed or appealed with a
supersedeas bond within a period of thirty (30) days, provided, however, that
this subparagraph shall not apply to any judgment for which the Borrower is
fully insured, and with respect to which the insurer has admitted liability in
writing; or


(j)    Permit any change in the ownership of the Borrower which shall cause an
Event of Default under Section 13(r) hereof; or


(k)    Install, use, generate, manufacture, produce, store, release, discharge
or dispose of on, under or about the Real Property, nor transport to or from any
property, any Hazardous Materials nor allow any other Person to do so, except in
full compliance with any and all applicable Environmental Laws; or


(l)    Directly or indirectly use any part of the proceeds of the Loans for the
purpose of purchasing or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System or to
extend credit to any Person for the purpose of purchasing or carrying any such
margin stock or for any purpose which violates, or is inconsistent with,
Regulation X of said Board of Governors; or


(m)     Close the Borrower’s operating account at the Bank; or


(n)     Until satisfaction in full of the Obligations and termination of this
Agreement, nor shall it permit any Affiliate or agent to: (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including the making or receiving any contribution of funds, goods or

39



--------------------------------------------------------------------------------



services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order No. 13224, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in the Executive Order No. 13224, the USA PATRIOT Act or any other
Anti-Terrorism Law.  Borrower shall deliver to Bank any certification or other
evidence requested from time to time by Bank in its sole discretion, confirming
Borrower’s compliance with this Section; or


(o)    Engage in any business or activity in violation of the Trading with the
Enemy Act; or


(p)     Consent to or approve the issuance of (i) any additional shares of any
class of capital stock or other equity interests of the Issuer; or (ii) any
securities convertible either voluntarily by the Borrower or automatically upon
the occurrence or nonoccurrence of any event or condition into, or any
securities exchangeable for, any such shares, unless, in either case, such
shares are pledged to the Bank as Collateral pursuant to this Agreement.


SECTION 13. EVENTS OF DEFAULT.


The Notes and any and all other Obligations shall, at the option of Bank and
notwithstanding any maturity to the contrary, become immediately due and
payable, without notice or demand, upon the occurrence of any of the following
events of default (each an "Event of Default"):


(a)    Borrower shall fail to pay any of the Obligations when due, including,
without limitation, any principal of or interest on any Note, or any other
amount payable by the Borrower to the Bank under this Agreement, any Note or any
of the other Loan Documents; or


(b)    Borrower shall fail duly and punctually to perform or observe any other
agreement, covenant or obligation binding on the Borrower under this Agreement
or any of the other Loan Documents, and such default shall not be cured within
thirty (30) days after written notice thereof is sent by the Bank to Borrower;
or


(c)    Any warranty, representation, statement or financial statement made by
Borrower in this Agreement or by Borrower in any other Loan Document or in any
other agreement, document, instrument, request, report, schedule or certificate
executed by Borrower in connection with any of the Obligations shall prove to
have been incorrect or misleading in any material respect when made; or


(d)    Any event occurs or condition exists (other than those described in
clauses (a) through (c) above) which is specified as an event of default under
any of the other Loan Documents; or


(e)    Filing of a petition in bankruptcy by or against Borrower or Bank
Subsidiary, or institution of any proceeding by Borrower or Bank Subsidiary for
reorganization, readjustment, or similar arrangement under any insolvency
statute (and with respect to any involuntary petition or proceeding, such
petition or proceeding is not dismissed within sixty (60) days after filing),
filing of any proceeding by or against Borrower or Bank Subsidiary for
appointment of a receiver, trustee

40



--------------------------------------------------------------------------------



or liquidator for it, or all or any substantial part of its assets or
properties, filing of a petition for dissolution or liquidation of Borrower or
Bank Subsidiary, or making by Borrower or Bank Subsidiary of an assignment for
the benefit of creditors, or Borrower or Bank Subsidiary admits in writing its
inability to pay its debts as they become due, or Borrower or Bank Subsidiary
ceases doing business as a going concern, or Borrower or Bank Subsidiary takes
any action for the purpose of effecting any of the foregoing; or


(f)    The occurrence of a Material Adverse Change; or


(g)    Intentionally Omitted; or


(h)    All or any portion of the Collateral having a fair market value in excess
of $100,000.00 is attached, seized, levied upon or subjected to a writ or
distress warrant, or comes within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors; or an application is made by
Borrower or any other Person for the appointment of a receiver, trustee, or
custodian for such Collateral; or
  
(i)    A notice of Lien, levy or assessment is filed of record with respect to
all or any portion of Borrower's or any Subsidiary's assets by the United
States, or any department, agency or instrumentality thereof, or by any state,
county, municipal or other governmental agency, including, without limitation,
the PBGC, or any taxes or debts owing to any of the foregoing becomes a Lien or
encumbrance upon all or any portion of Borrower's or any Subsidiary's assets; or


(j)    Creation by Borrower of a security interest or Lien in any Collateral now
existing or hereafter acquired by Borrower in favor of any Person other than the
Bank; or


(k)    Borrower or the Bank Subsidiary is enjoined, restrained, or in any way
prevented by the order of any court or any administrative or regulatory agency
from conducting all or any significant part of its business affairs for a
continuous period in excess of twenty (20) days; or


(l)    If one or more judgments or orders in excess of $100,000.00 in the
aggregate shall be entered against Borrower and shall not discharged, stayed or
appealed with a supersedeas bond within a period of thirty (30) days, provided,
however, that this subparagraph shall not apply to any judgment for which the
Borrower is fully insured, and with respect to which the insurer has admitted
liability in writing; or


(m)    This Agreement shall at any time after its execution and delivery and for
any reason cease (i) to create a valid and perfected first priority security
interest and Lien in the Collateral; or (ii) to be in full force and effect or
shall be declared null and void, or the validity or enforceability hereof shall
be contested by the Borrower or Borrower shall deny it has any further liability
or obligation hereunder or under any of the other Loan Documents executed by
Borrower; or


(n)    Any event shall occur which results in the acceleration of the maturity
of any indebtedness of Borrower to any other lender or creditor (including,
without limit, any holder of any Subordinated Debt) exceeding $100,000.00; or

41



--------------------------------------------------------------------------------





(o)    Any proceeding shall be commenced or filing made under any Applicable Law
by any officer, shareholder, or director of Borrower or Bank Subsidiary to
dissolve or liquidate the Borrower or Bank Subsidiary, or any order, judgment or
decree shall be entered against Borrower or Bank Subsidiary decreeing its
involuntary dissolution or split up; or Borrower or Bank Subsidiary shall
otherwise dissolve or cease to exist; or


(p)    Any payment shall be made on any Subordinated Debt in violation of the
subordination agreement between the payee or holder of the Subordinated Debt and
the Bank; or


(q)
If Bank receives a notice from any other secured party of a proposed disposition
of the

Collateral or any other collateral securing the Obligations or any portion
thereof or otherwise learns of any such proposed disposition (whether or not
such security interest or Lien is permitted by the terms of this Agreement;
nothing in this subsection shall be construed to constitute consent by Bank to
the creation of any security interest or Lien in the Collateral or any other
collateral securing the Obligations other than the Bank's security interest and
Lien therein and any other Permitted Lien); or


(r)     Any sale, conveyance, assignment or other transfer, directly or
indirectly, of any Equity Interests of Borrower or any Subsidiary occurs, which
results in any change in the identity of the individuals or entities previously
in control of Borrower or such Subsidiary the grant of a security interest or
Lien in any Equity Interests of any Person, directly or indirectly controlling
Borrower or any Subsidiary occurs, which could result in a change in the
identity of the individuals or entities previously in control of Borrower or
such Subsidiary. For the purpose hereof, the terms "control" or "controlling"
means the possession of the power to direct, or cause the direction of, the
management and policies of Borrower or any Subsidiary by contract or voting of
securities; or


(s)    the FRB, the FDIC, the Illinois Department of Financial and Professional
Regulation's Division of Banking or other federal or state governmental agency
charged with the regulation of bank holding companies or depository
institutions: (a) issues to the Borrower or the Bank Subsidiary, or initiates
any action, suit or proceeding to obtain against, impose on or require from the
Borrower or the Bank Subsidiary, a consent order or similar regulatory order,
articles of agreement, a memorandum of understanding, a capital directive, a
capital restoration plan, (in each case, setting forth a material restriction or
directive), the assessment of material civil monetary penalties, restrictions
that prevent or as a practical matter impair the payment of dividends by the
Bank Subsidiary or the payments of any debt by the Borrower or the Bank
Subsidiary, restrictions that make the payment of the dividends by the Bank
Subsidiary or the payment of debt by the Borrower or the Bank Subsidiary subject
to prior regulatory approval, a notice or finding under Section 8(a) of the
Federal Deposit Insurance Act, or any similar formal or informal enforcement
action, measure or proceeding or (b) issues to any executive officer or director
of the Borrower or the Bank Subsidiary, or initiates any action, suit or
proceeding to obtain against, impose on or require from any such officer or
director, a cease and desist order or similar regulatory order (in each case,
setting forth a material restriction or directive), a removal order or
suspension order, or the assessment of material civil monetary penalties; or



42



--------------------------------------------------------------------------------



(t)    the Bank Subsidiary is notified that it is considered an institution in
“troubled condition” within the meaning of 12 U.S.C. Section 1831i and the
regulations promulgated thereunder, or if a conservator or receiver is appointed
for the Bank Subsidiary.


SECTION 14. REMEDIES. (a) if any Event of Default shall have occurred and be
continuing:


(i)    The Bank may declare the Obligations, including, without limitation, all
principal of and interest accrued on the Notes (and any premium due thereon, if
any), and all other Obligations, to be forthwith due and payable, whereupon the
same shall become forthwith due and payable, notwithstanding the maturity date
or dates expressed in any evidence thereof. Borrower waives presentment and
protest of any instruments and notice thereof, notice of default and all other
notices to which Borrower might otherwise be entitled except as specifically
provided herein. Notwithstanding anything contained in this Section 14 to the
contrary, upon the occurrence of any Event of Default set forth in Section 13(e)
above, the Revolving Loan shall be immediately and automatically terminated and
the Loans and all other Obligations owed to the Bank hereunder and under the
Notes shall be immediately and automatically due and payable;


(ii)     Notwithstanding and without limiting any other provision of this
Agreement or any of the other Loan Documents, if at any time an Event of Default
shall have occurred and be continuing, then, in addition to having the right to
exercise any right or remedy of a secured party upon default under the UCC or
Applicable Law or at equity, Bank may, to the extent permitted by law, without
being required to give any notice to Borrower or to take or do any action
(except as provided below):
                         (A) apply any cash held by it hereunder in the manner
provided in Section 14(f); and
                         (B) collect, receive, appropriate and realize upon the
Collateral or any part thereof, and/or sell, assign, transfer, contract to sell
or otherwise dispose of and deliver the Collateral or any part thereof, in its
entirety or in portions, at public or private sale or at any broker’s board, on
any securities exchange or at any of Bank’s places of business or elsewhere, for
cash, upon credit or for future delivery, and at such price or prices as Bank
may deem best, and Bank may (except as otherwise provided by law) be the
purchaser of any or all of the Collateral so sold and thereafter may hold the
same, absolutely, free from any right or claim of whatsoever kind;
(iii)      In the event of a sale as aforesaid, Bank may, at any such sale,
restrict the number of prospective bidders or purchasers and/or further restrict
such prospective bidders or purchasers to Persons who will represent and agree
that they are purchasing for their own account, for investment and not with a
view to the distribution or resale of the Collateral, and may otherwise require
that such sale be conducted subject to restrictions as to such other matters as
Bank may deem necessary in order that such sale may be effected in such manner
as to comply with all applicable state and federal securities and other laws.
Upon any such sale, Bank shall have the right to deliver, assign and transfer
the Collateral so sold to the purchaser thereof;
(iv)     Borrower hereby acknowledges that, notwithstanding that a higher price
might be obtained for the Collateral at a public sale than at a private sale or
sales, the making of a public sale

43



--------------------------------------------------------------------------------



of the Collateral may be subject to registration requirements under applicable
securities laws and other legal restrictions, compliance with which would make a
public sale of the Collateral impractical. Accordingly, Borrower hereby agrees
that private sales made by Bank in good faith in accordance with the provisions
of this Section 14 may be at prices and on other terms less favorable to the
seller than if the Collateral were sold at a public sale, and that Bank shall
not have any obligation to take any steps in order to permit the Collateral to
be sold at a public sale;
(v)     Each purchaser at any such sale shall hold the property sold, absolutely
free from any claim or right whatsoever, including any equity or right of
redemption of Borrower, and Borrower hereby specifically waives all rights of
redemption, stay or appraisal and other rights that Borrower has or may have
under any law, regulation or statute now existing or hereafter adopted or
otherwise. Any notification of intended disposition of any of the Collateral
required by law will be deemed to be a reasonable authenticated notification of
disposition if given by Bank to Borrower at least ten (10) days prior to such
disposition and such notice shall (i) describe Bank and Borrower, (ii) describe
the Collateral that is the subject of the intended disposition, (iii) state the
method of the intended disposition, (iv) state that Borrower is entitled to an
accounting of the Obligations and state the charge, if any, for an accounting
and (v) state the time and place of any public disposition or the time after
which any private sale is to be made. Bank may disclaim any warranties that
might arise in connection with the sale, lease or other disposition of the
Collateral and has no obligation to provide any warranties at such time. The
Bank shall not be obligated to make any sale of Collateral regardless of a
notice of sale having been given. The Bank may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Any such notice given as aforesaid shall be deemed to be
reasonable notification under the UCC;
(vi)     In case of any sale of all or any part of the Collateral on credit or
for future delivery, the Collateral so sold may be retained by Bank until the
selling price is paid by the purchaser thereof, but Bank shall not incur any
liability in case of the failure of such purchaser to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may again
be sold upon like notice;
(vii)     Bank, instead of exercising the power of sale herein conferred upon
it, may, in its sole discretion, proceed by a suit or suits at law or in equity
to foreclose its security interest and Lien in the Collateral arising from this
Agreement and sell the Collateral, or any portion thereof, under a judgment or
decree of a court or courts of competent jurisdiction;
(viii)    Notwithstanding and without limiting any other provision of this
Agreement or any of the other Loan Documents, upon the occurrence and
continuation of an Event of Default, Bank or its nominee shall have the right,
without notice to or the consent of Borrower, to exercise any and all rights of
conversion, exchange or subscription and any other rights, privileges or options
pertaining to any of the Collateral as if it were the absolute owner thereof,
including, without limitation, the right to transfer, sell, dispose of or
exchange, at its discretion, any or all of the Collateral upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer; 
(ix)     On any sale of any part of the Collateral, Bank is hereby authorized to
comply with any limitation or restriction in connection with such sale that may
be necessary in order to avoid any violation of applicable law or in order to
obtain any required approval of the purchaser(s) by

44



--------------------------------------------------------------------------------



any Governmental Authority or officer or court. In addition, the Bank shall be
under no obligation to delay a sale of any of the Collateral for the period of
time necessary to permit the Issuer of such Collateral to register such
securities for public sale under the 1933 Act, or under any other requirement of
Applicable Law, even if Issuer would agree to do so.
(x)     Borrower hereby acknowledges, understands and agrees that Bank may
proceed against all or any portion of the Collateral in such order and at such
time as determined by Bank in its sole discretion. Borrower hereby expressly
waives any rights under the doctrine of marshalling of assets;
(xi)     Borrower hereby acknowledges, understands and agrees that the Bank’s
compliance with the foregoing procedures shall satisfy any applicable
requirements that such sale or disposition be made in a commercially reasonable
manner.
(b)    The Bank may exercise and pursue any and all other rights and remedies
available to it hereunder, and under the other Loan Documents and Applicable
Law. The Bank may without notice, demand or legal process of any kind, all of
which Borrower waives to the extent permitted by Applicable Law, at any time or
times, suspend, terminate or limit any further loans or other extensions of
credit under this Agreement and the other Loan Documents.


(c)     During the term of this Agreement, and for so long as the Obligations
are not satisfied in full, the Bank shall have the following additional rights
after any Event of Default: (i) the right to receive and retain all dividends,
payments and other distributions of any kind upon any or all of the Pledged
Shares as additional Collateral or the Bank may apply them towards payment of
the Obligations; (ii) the right to exchange certificates or instruments
representing or evidencing Pledged Shares for certificates or instruments of
smaller or larger denominations; (iii) the right to cause any or all of the
Pledged Shares and all additional Collateral to be transferred to the Bank’s own
name, or into the name of its nominee, and have such transfer recorded in any
place or places deemed appropriate by Bank; and (iv) the right to exercise all
corporate rights with respect to the Collateral including, without limitation,
all rights of conversion, exchange, subscription or any other rights, privileges
or options pertaining to any shares of the Collateral as if it were the absolute
owner thereof, including, but without limitation, the right to exchange, at its
discretion, any or all of the Collateral upon the merger, consolidation,
reorganization, recapitalization or other readjustment of the Issuer thereof, or
upon the exercise by the Issuer of any right, privilege or option pertaining to
any of the Collateral, and, in connection therewith, to deposit and deliver any
and all of the Collateral with any committee, depository, transfer agent,
registrar or other designated agent upon such terms and conditions as it may
determine, all without liability except to account for property actually
received by it.


(d)    Without limiting the rights of Bank under Applicable Law, Bank has a
right of set-off, a Lien against and a security interest in all property of
Borrower now or at any time in Bank’s or any Bank affiliate’s possession in any
capacity whatsoever, including but not limited to any balance of any deposit,
trust or agency account, or any other bank account, as security for all
Obligations. At any time and from time to time following the occurrence of an
Event of Default, or event which, with the passage of time, the giving of notice
or both would become an Event of Default, Bank may without notice or demand,
set-off and apply or cause to be set-off or otherwise

45



--------------------------------------------------------------------------------



applied any and all deposits at any time held and other indebtedness at any time
owing by Bank or any affiliate of Bank to or for the credit of the Borrower
against the Obligations.


(e)    In addition to all other rights, options and remedies granted or
available to Bank under this Agreement or the other Loan Documents, or otherwise
available at law or in equity, upon or at any time during the existence of an
Event of Default or after the occurrence and during the continuance of any event
which with the giving of notice or the passage of time, or both, would become an
Event of Default, Bank may, in its sole and absolute discretion, and without
limiting any of its default rights and remedies, elect to, (i) continue to make
the advances under the Revolving Loan with such a reduced Revolving Loan
Commitment Amount as Bank determines to be in the interest of Bank, (ii)
withhold or cease making advances under the Revolving Loan, (iii) commence
accruing interest on each Note at a rate up to the default rate set forth in
each respective Note, or (iv) decrease the Revolving Loan Commitment Amount.


(f)    The Bank shall, within three (3) Banking Days after receipt and assuming
final collection, apply all net cash Proceeds received in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
or any other collateral securing the Obligations (after deducting all costs,
expenses and reasonable attorneys' fees incurred at any time in the collection
of the Obligations and in the protection and sale of the Collateral (or any
other collateral securing the Obligations) and after payment of any amounts
payable to the Bank pursuant to Section 20), for the benefit of the Bank,
against all or any part of the Obligations in such order as Bank shall determine
in its sole discretion. Any surplus of such cash or cash Proceeds held by the
Bank and remaining after payment in full of all the Obligations shall be paid
over to the Borrower or to whomsoever may be lawfully entitled to receive such
surplus. Borrower shall remain liable for any deficiency remaining after such
application, and shall pay such deficiency to the Bank forthwith. In addition to
all other sums due the Bank, the Borrower shall pay the Bank all costs and
expenses incurred by the Bank, including court costs and reasonable attorneys'
fees, to obtain, liquidate and/or enforce payment of the Collateral (or any
other collateral securing the Obligations) or the Obligations, including the
Loans and all other Obligations, or in the prosecution or defense of any action
or proceeding either against the Bank or against the Borrower concerning any
matter arising out of or connected with the Collateral, any other collateral
securing any of the Obligations, this Agreement, or the Obligations.


(g)    Borrower waives all claims, damages and demands against the Bank arising
out of the repossession, retention or sale of any of the Collateral or any other
collateral securing the Obligations, or any part or parts thereof, except any
such claims, damages and awards arising out of the gross negligence or willful
misconduct of the Bank.


(h)    All rights and remedies of the Bank with respect to the Obligations or
the Collateral (or any other collateral securing the Obligations), whether
evidenced hereby or by any other instrument or papers, shall be cumulative and
may be exercised singularly, alternatively, successively or concurrently at such
time or times as the Bank deems expedient, and are not exclusive of any rights
and remedies provided by law or equity.



46



--------------------------------------------------------------------------------



(i)    To the extent that the Obligations are now or hereafter secured by
property other than the Collateral or by the guarantee, endorsement or property
of any other Person, then Bank shall have the right in its sole discretion to
determine which rights, security, Liens, security interests or remedies Bank
shall at any time pursue, relinquish, subordinate, modify or take any other
action with respect thereto, without in any way modifying or affecting any of
them or any of Bank's rights hereunder.


SECTION 15. EXERCISE OF REMEDIES; STANDARDS FOR EXERCISING REMEDIES. In
connection with the exercise of its remedies pursuant to Section 14, the Bank
may (i) exchange, enforce, waive or release any portion of the Collateral or any
other collateral securing the Obligations or the Collateral Documents in favor
of the Bank or relating to any other security for the Obligations; (ii) apply
such Collateral or any other collateral securing the Obligations and direct the
order or manner of sale thereof as the Bank may, from time to time, determine;
and (iii) settle, compromise, collect or otherwise liquidate any such Collateral
or any other collateral securing the Obligations in any manner following the
occurrence of an Event of Default, without affecting or impairing the Bank's
right to take any other further action with respect to any Collateral or any
other collateral securing the Obligations or any part thereof.


To the extent that Applicable Law imposes duties on the Bank to exercise
remedies in a commercially reasonable manner, Borrower acknowledges and agrees
that it is not commercially unreasonable for the Bank (a) if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (b) to
fail to remove Liens or encumbrances on or any adverse claims against Collateral
or any other collateral securing the Obligations, (c) to contact other Persons,
whether or not in the same business as the Borrower, for expressions of interest
in acquiring all or any portion of the Collateral, (d) to disclaim disposition
warranties, or (e) to the extent deemed appropriate by the Bank, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist the Bank in the collection or disposition of any of the
Collateral. Borrower acknowledges that the purpose of this paragraph is to
provide non-exhaustive indications of what actions or omissions by the Bank
would not be commercially unreasonable in the Bank's exercise of remedies
against the Collateral and that other actions or omissions by the Bank shall not
be deemed commercially unreasonable solely on account of not being indicated in
this paragraph. Without limitation upon the foregoing, nothing contained in this
paragraph shall be construed to grant any rights to Borrower or to impose any
duties on the Bank that would not have been granted or imposed by this Agreement
or by Applicable Law in the absence of this paragraph.


SECTION 16. SURETYSHIP WAIVERS BY BORROWER; MARSHALLING. Borrower waives demand,
notice, protest, notice of acceptance of this Agreement, notice of loans made,
credit extended, collateral received or delivered or other action taken in
reliance hereon and all other demands and notices of any description. With
respect to both the Obligations and the Collateral or any other collateral for
the Obligations, Borrower assents to any extension or postponement of the time
of payment or any other indulgence, to any substitution, exchange or release of
or failure to perfect any security interest or Lien in any Collateral or any
other collateral for the Obligations, to the addition or release of any Person
primarily or secondarily liable, to the acceptance of partial payment thereon
and to the settlement, compromising or adjusting of any

47



--------------------------------------------------------------------------------



thereof, all in such manner and at such time or times as the Bank may deem
advisable. The Bank shall have no duty as to the collection or protection of the
Collateral or any other collateral securing the Obligations, or any income
thereon, nor as to the preservation of rights against prior parties, nor as to
the preservation of any rights pertaining thereto. Borrower further waives any
and all other suretyship defenses.


The Bank shall not be required to marshal any present or future collateral
security (including but not limited to this Agreement and the Collateral or any
other collateral for the Obligations) for, or other assurances of payment of,
the Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or arising.
To the extent that it lawfully may, Borrower hereby agrees that it will not
invoke any law or equitable principle relating to the marshalling of collateral
which might cause delay in or impede the enforcement of the Bank's rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, Borrower hereby irrevocably waives the benefits
of all such laws and equitable principles.


SECTION 17. [Reserved]


SECTION 18. INJUNCTIVE RELIEF. The Borrower recognizes that in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Bank; therefore, the Borrower agrees that the Bank, if the Bank so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.


SECTION 19. [Reserved]


SECTION 20. EXPENSES. At closing, the Borrower will reimburse the Bank for all
reasonable out-of-pocket costs, fees, and expenses incurred by the Bank in
connection with the negotiation, preparation and conclusion of this Agreement
and the other Loan Documents, including, but not limited to, (i) reasonable
attorneys' fees, searches of the public records and all other fees, taxes and
filing or recording fees payable in connection with the transactions
contemplated by this Agreement and the other Loan Documents, and (ii) costs,
taxes, fees, and all transfer, recording, filing and other charges) of, or
incidental to, the custody, care, transfer, administration of the Collateral,
whether or not the transactions contemplated hereby shall be consummated.
Borrower will also be responsible for its out-of-pocket fees (including
reasonable attorneys’ fees) and expenses incurred by the Bank in connection with
all extensions, renewals and modifications of the transactions contemplated
hereby). After the occurrence of an Event of Default, the Borrower shall pay or
reimburse the Bank for all costs, fees and expenses incurred by the Bank or for
which the Bank becomes obligated in connection with the collection of the
Obligations or enforcement of this Agreement and all other Loan Documents, or
during any workout, restructuring, liquidation, wind-down or negotiations in
respect thereof, including reasonable attorneys’ fees, plus costs and expenses
of such attorneys or of the Bank, plus all search fees, costs and expenses; and
all taxes payable in

48



--------------------------------------------------------------------------------



connection with this Agreement and all other Loan Documents. In furtherance of
the foregoing, the Borrower shall pay any and all stamp and other taxes, UCC
search fees, filing fees and other costs and expenses in connection with the
Borrower's execution and delivery of this Agreement and the other Loan Documents
to be delivered hereunder, and Borrower agrees to save and hold the Bank
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such costs and expenses. That
portion of the Obligations consisting of costs, expenses or advances to be
reimbursed by the Borrower to the Bank pursuant to this Agreement or the other
Loan Documents which are not paid on or prior to the date hereof shall be
payable by the Borrower to the Bank on demand. If at any time or times hereafter
the Bank: (a) employs counsel for advice or other representation (i) with
respect to this Agreement or the other Loan Documents, (ii) to represent the
Bank in any litigation, contest, dispute, suit or proceeding or to commence,
defend, or intervene or to take any other action in or with respect to any
litigation, contest, dispute, suit, or proceeding (whether instituted by the
Bank, the Borrower, or any other Person) in any way or respect relating to this
Agreement or the other Loan Documents or the Borrower’s or Issuer’s business or
affairs or any of the Collateral, or (iii) to enforce any rights of the Bank
against the Borrower, the Issuer or any other Person that may be obligated to
the Bank by virtue of this Agreement or the other Loan Documents; (b) takes any
action to protect, collect, sell, liquidate, or otherwise dispose of any of the
Collateral or any other collateral securing the Obligations; and/or (c) attempts
to or enforces any of the Bank’s rights or remedies under this Agreement or the
other Loan Documents, the costs and expenses incurred by the Bank in any manner
or way with respect to the foregoing, shall be part of the Obligations, payable
by the Borrower to the Bank on demand, and secured by the Collateral.


SECTION 21. NOTICES. All notices and other communications provided for hereunder
shall be given in writing and shall be addressed to the party intended to
receive the same at its address set forth below (or to such other and different
address as Borrower or Bank may designate pursuant to a written notice sent in
accordance with the provisions hereof), and will be deemed given, furnished or
received: (i) when delivered at such address to such party (or to any employee
or agent of such party) or (ii) when received if deposited in the United States
mail as first‑class registered or certified mail, return receipt requested,
postage prepaid, or (iii) when received if deposited at the office of a
nationally‑recognized overnight delivery service; or (iv) when received if sent
by facsimile or email transmission and receipt confirmed. If a party attempts to
serve a notice or other communication on the other party utilizing any of the
preceding notice methods and a receiving party refuses to accept such notice or
other communication, such notice or other communication shall be deemed to have
been received by such party at the time of such refusal.


To Bank:        MB Financial Bank, N.A.
6111 N. River Road
Rosemont, Illinois 60018
Attn:    Thomas J. Wilson
Senior Vice President
Fax No. 847.653.7882
Email Address: TWilson@mbfinancial.com


With a copy to:    Cohen, Salk & Huvard, P.C.

49



--------------------------------------------------------------------------------



630 Dundee Road, Suite 120
Northbrook, Illinois 60062
Attn:    Bennett L. Cohen, Esq.
Fax No. 847.480.7882
Email Address: bcohen@cshlegal.com


To Borrower:
First Community Financial Partners, Inc.

2801 Black Road
Joliet, Illinois 60435
Attn:     Glen L. Stiteley
Executive Vice President and Chief Financial Officer
Fax No. 815.676.3386
Email Address: gstiteley@fcbankgroup.com


With copy to:        Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois 60606
Attn:    Joseph T. Ceithaml, Esq.
Fax No. 312.984.3150
Email Address: joseph.ceithaml@bfkn.com


SECTION 22. CONTINUING SECURITY INTEREST AND LIEN. This Agreement shall create a
continuing security interest and Lien in the Collateral and shall remain in full
force and effect until payment in full of the Obligations and the Bank's
termination of this Agreement.


SECTION 23. NON-WAIVER. A party’s failure at any time or times hereafter to
require strict performance by the other party of any provision of this Agreement
shall not waive, affect or diminish any right of such party thereafter to demand
strict compliance and performance therewith. Any suspension or waiver by the
Bank of a default by Borrower under this Agreement shall not suspend, waive or
affect any other default by Borrower under this Agreement, whether the same is
prior or subsequent thereto and whether of the same or of a different kind or
character. None of the undertakings, agreements, warranties, covenants and
representations of Borrower contained in this Agreement and no Event of Default
by Borrower hereunder shall be deemed to have been suspended or waived by the
Bank unless such suspension or waiver is in writing signed by an officer of the
Bank and directed to Borrower specifying such suspension or waiver, and then
such suspension or waiver shall be effective only for the specific purpose for
which given.


SECTION 24. PERFORMANCE OF BORROWER'S DUTIES. If not discharged or paid when
due, Bank may (but shall not be obligated to), after ten (10) days written
notice to Borrower, discharge or pay any amounts required to be discharged or
paid by Borrower under this Agreement, including, without limitation, all taxes,
Liens, security interests, encumbrances, and other claims, at any time levied or
placed on the Collateral. Bank may also (but shall not be obligated to) pay all
costs for insuring, maintaining and preserving the Collateral. All such
expenditures incurred or paid by Bank for such purposes will then bear interest
at the highest default rate set forth in the Notes from the date incurred or
paid by Bank to the date of repayment by Borrower.

50



--------------------------------------------------------------------------------



All such expenses shall automatically become a part of the Obligations secured
hereby, and, at Bank's option, will be payable on demand.


SECTION 25. SEVERABILITY. It is the parties' intention that this Agreement be
interpreted in such a way that it is valid and effective under Applicable Law.
However, if a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any person or
circumstance, that finding shall not make the offending provision illegal,
invalid, or unenforceable as to any other person or circumstance. If feasible,
the offending provision shall be considered modified so that it becomes legal,
valid and enforceable. If the offending provision cannot be so modified, it
shall be considered deleted from this Agreement. Unless otherwise required by
law, the illegality, invalidity, or unenforceability of any provision of this
Agreement shall not affect the legality, validity or enforceability of any other
provision of this Agreement


SECTION 26. CAPTIONS. The captions and headings of the various sections used in
this Agreement are for convenience only, and are not to be construed as
confining or limiting in any way the scope or intent of the provisions hereof.


SECTION 27. REINSTATEMENT OF OBLIGATIONS. To the extent that Borrower makes a
payment or payments to Bank or Bank receives any payment or proceeds of the
Collateral (or any other collateral for the Obligations) for Borrower's benefit,
which payment(s) or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other Person under any bankruptcy act,
state or federal law, common law or equitable cause, then, to the extent of such
payment(s) or proceeds received, the Obligations or part thereof intended to be
satisfied shall be automatically reinstated as of the date of such invalidation,
declaration, set aside or repayment, and shall continue in full force and
effect, as if such payment(s) or proceeds had not been received by Bank,
notwithstanding any termination hereof or the cancellation of any note or other
instrument evidencing any such Obligations.


SECTION 28. INDEMNITY. In addition to all of the Borrower's other Obligations
under this Agreement, Borrower agrees to defend, protect, indemnify, pay and
hold harmless the Bank and its officers, directors, employees, attorneys,
consultants, agents and affiliates (collectively, the "Indemnitees") from and
against any and all losses, damages, liabilities, obligations, penalties, fees,
costs, and expenses (including, without limitation, attorneys' and paralegals'
fees, costs and expenses) incurred by such Indemnitees, whether prior to or from
and after the initial loan disbursement hereunder, whether direct, indirect or
consequential as a result of or arising from or relating to or in connection
with any of the following (collectively, the "Indemnified Matters"), (i) the
negotiation, preparation, execution or performance of this Agreement or of any
document executed in connection with the transactions contemplated by this
Agreement, (ii) the Bank's furnishing of funds to Borrower under this Agreement,
including, without limitation, the management of the Loans or the use or
intended use of the proceeds of the Loans, or (iii) any matter relating to the
financing transactions contemplated by this Agreement or by any document or
instrument executed in connection with the transactions contemplated by this
Agreement, or any act, event or transaction related or attendant thereto,
provided, however, Borrower shall not be liable

51



--------------------------------------------------------------------------------



to indemnify any Indemnitee for claims arising as a result of such Indemnitee's
gross negligence or willful misconduct. Such indemnification for all of the
foregoing losses, damages, liabilities, obligations, fees, penalties, costs and
expenses of Bank shall be part of the Obligations.


SECTION 29. BROKERAGE FEES. Borrower covenants to Bank that there is no broker
fee due in connection with the Loans. Borrower agrees to indemnify and hold the
Bank harmless with respect to any costs, expenses or liabilities relating to any
such claims.


SECTION 30. LAWFUL INTEREST. It is the intent of the Borrower and Bank that the
rates of interest and other charges to Borrower under this Agreement and the
Notes shall be lawful; therefore, if for any reason the interest or other
charges payable under this Agreement or any Note is found by a court of
competent jurisdiction, in a final determination, to exceed the limit which the
Bank may lawfully charge Borrower, then the obligation to pay interest and other
charges shall automatically be reduced to such limit, and if any amount in
excess of such limit shall have been paid, then such amount shall be refunded to
Borrower, or at the Bank's sole election, applied to reduce the principal amount
of the Loans.


SECTION 31. SURVIVAL. All covenants, agreements, representations, warranties and
indemnities made herein and in all other Loan Documents shall survive the making
by the Bank of the Loans herein contemplated and shall continue in full force
and effect for so long as the Loans and any other Obligations remain outstanding
and unpaid.


SECTION 32. ASSIGNABILITY. The Bank may at any time assign the Bank's rights in
this Agreement, the Notes, the Obligations, or any part thereof and transfer the
Bank's rights in any or all of the Collateral or any other collateral securing
the Obligations, and the Bank thereafter shall be relieved from all liability
with respect to such Collateral and all other collateral securing the
Obligations. In addition, the Bank may at any time sell one or more
participations in the Loans. The Borrower may not sell or assign this Agreement
or any other agreement with the Bank or any portion thereof (including, without
limitation, any of Borrower’s rights or obligations hereunder or thereunder),
either voluntarily or by operation of law, without the prior written consent of
the Bank. This Agreement shall be binding upon the Bank and the Borrower and
their respective successors and permitted assigns. All references herein to
Borrower shall be deemed to include any successors, whether immediate or remote.
In the case of a joint venture or partnership, the term "Borrower" shall be
deemed to include all joint venturers or partners thereof, who shall be jointly
and severally liable hereunder.


SECTION 33. CONFIDENTIALITY. Except as set forth in the last two sentences of
this Section 33, the Borrower and the Bank hereby agree and acknowledge that any
and all information relating to the Borrower which is (i) furnished by the
Borrower to the Bank (or to any affiliate of the Bank), and (ii) non-public,
confidential or proprietary in nature, shall be kept confidential by the Bank or
such affiliate in accordance with Applicable Law, provided, however, that such
information and other credit information relating to the Borrower may be
distributed by the Bank or such affiliate to the Bank's or such affiliate's
directors, officers, employees, attorneys, affiliates, auditors and regulators,
and upon the order of a court or other governmental agency having jurisdiction
over the Bank or such affiliate, to any other Person. The Borrower and the Bank
further

52



--------------------------------------------------------------------------------



agree that this provision shall survive the termination of this Agreement.
Borrower consents to the publication by the Bank of advertising material
relating to the financing transactions contemplated by the Agreement using
Borrower's name, logo or trademark.  The Bank reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.


SECTION 34. TIME OF ESSENCE. Time is of the essence in making payments of all
amounts due the Bank under this Agreement and all other Loan Documents and in
the performance and observance by the Borrower of each covenant, agreement,
provision and term of this Agreement and all other Loan Documents.


SECTION 35. COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same instrument.


SECTION 36. FACSIMILE SIGNATURES. The Bank is hereby authorized to rely upon and
accept as an original any Loan Documents or other communication which is sent to
the Bank by facsimile, telegraphic or other electronic transmission (each, a
"Communication") which the Bank in good faith believes has been signed by
Borrower and has been delivered to the Bank by a properly authorized
representative of Borrower, whether or not that is in fact the case.
Notwithstanding the foregoing, the Bank shall not be obligated to accept any
such Communication as an original and may in any instance require that an
original document be submitted to the Bank in lieu of, or in addition to, any
such Communication.


SECTION 37. ENTIRE AGREEMENT. This Agreement, together with the other Loan
Documents, constitute the entire understanding and agreement of the parties as
to the matters set forth in this Agreement. No alteration of or amendment to
this Agreement shall be effective unless given in writing and signed by the
party or parties sought to be charged or bound by the alteration or amendment.
No amendment or waiver of any provision of this Agreement nor consent to any
departure by Borrower herefrom shall in any event be effective unless the same
shall be given in writing and signed by the Bank and Borrower, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Borrower acknowledges that it has been advised
by counsel in connection with the execution of this Agreement and the other Loan
Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Agreement. The parties
acknowledge that each party and its counsel have reviewed this Agreement and
that the normal rule of construction to the effect that any ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments, schedules or exhibits
thereto.


SECTION 38. CHOICE OF LAW. ANY DISPUTE BETWEEN THE BANK AND BORROWER, ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, AND WHETHER ARISING
IN CONTRACT, TORT, EQUITY, OR

53



--------------------------------------------------------------------------------



OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS AND NOT THE
CONFLICTS OF LAW PROVISIONS OF THE STATE OF ILLINOIS.


SECTION 39. PERSONAL JURISDICTION.


(i)    Exclusive Jurisdiction. EXCEPT AS PROVIDED IN SUBSECTION (ii) BELOW, THE
BANK AND BORROWER AGREE THAT ALL DISPUTES BETWEEN THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH THIS AGREEMENT, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY,
OR OTHERWISE, SHALL BE RESOLVED ONLY BY STATE OR FEDERAL COURTS LOCATED IN COOK
COUNTY, ILLINOIS. BORROWER WAIVES IN ALL DISPUTES ANY OBJECTION THAT IT MAY HAVE
TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.


(ii)    Other Jurisdictions. BORROWER AGREES THAT THE BANK SHALL HAVE THE RIGHT
TO PROCEED AGAINST BORROWER OR ITS PROPERTY IN A COURT IN ANY LOCATION NECESSARY
TO ENABLE THE BANK TO OBTAIN A JUDGMENT AGAINST THE BORROWER OR TO REALIZE ON
THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF THE BANK. BORROWER WAIVES ANY
OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH THE BANK HAS
COMMENCED A PROCEEDING DESCRIBED IN THIS PARAGRAPH.


SECTION 40. WAIVER OF JURY TRIAL. THE BORROWER AND BANK EACH WAIVES ITS RIGHT TO
A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OF ANY SUCH RIGHTS OR OBLIGATIONS. BORROWER WAIVES ANY RIGHT WHICH
IT MAY HAVE TO CLAIM OR RECOVER FROM THE BANK IN ANY LITIGATION OR OTHER
PROCEEDING ANY SPECIAL, INDIRECT, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES
OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.


Borrower (i) certifies that neither the Bank nor any representative, agent or
attorney of the Bank has represented, expressly or otherwise, that the Bank
would not, in the event of litigation, seek to enforce the foregoing waivers and
(ii) acknowledges that, in entering into this Agreement and the other Loan
Documents to which the Bank is a party, the Bank is relying upon, among other
things, the waivers and certifications contained in this Section 40.


SECTION 41. WAIVER OF BOND. BORROWER WAIVES THE POSTING OF ANY BOND OTHERWISE
REQUIRED OF THE BANK IN CONNECTION WITH ANY JUDICIAL PROCESS OR PROCEEDING TO
OBTAIN POSSESSION OF, REPLEVY, ATTACH, OR LEVY UPON COLLATERAL OR OTHER SECURITY
FOR THE OBLIGATIONS TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER ENTERED IN
FAVOR OF THE BANK, OR TO ENFORCE BY SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING
ORDER,

54



--------------------------------------------------------------------------------



PRELIMINARY OR PERMANENT INJUNCTION, THIS AGREEMENT, OR ANY OTHER OF THE LOAN
DOCUMENTS.




BALANCE OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS

55



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower and the Bank have caused this Agreement to be
duly executed and delivered as of the date first above written.




BORROWER:


FIRST COMMUNITY FINANCIAL
PARTNERS, INC., an Illinois corporation




By: /s/ Patrick J. Roe    
Name:    Patrick J. Roe    
Title: President and COO




BANK:


MB FINANCIAL BANK, N.A.




By: /s/ Thomas J. Wilson
Name: Thomas J. Wilson            
Title: Senior Vice President                 




    



56

